

Exhibit 10.1


HOTEL PURCHASE AGREEMENT




THIS HOTEL PURCHASE AGREEMENT (this “Agreement”) is made as of September _____
2005 (the “Effective Date”), by and between WO GRAND HOTEL, LLC, a New Jersey
limited liability company, having an address c/o Wilshire Enterprises, Inc, One
Gateway Center, 10th Floor, Newark, New Jersey 07102 (“Seller”), and 350
PLEASANT VALLEY HOTEL ASSOCIATES, L.L.C., a New Jersey limited liability company
with an address at 131 U.S. Route 46, Suite 45, Lodi, New Jersey 07644
(“Buyer”).
AGREEMENT:


SELLER AND BUYER HEREBY AGREE AS FOLLOWS:


Section 1. Definitions. Seller and Buyer hereby agree that the terms defined in
Annex A shall have the definitions therein set forth. 


Section 2. Agreement of Sale and Purchase. Seller agrees to sell and convey to
Buyer, and Buyer agrees to purchase from Seller, upon the terms and conditions
set forth in this Agreement, all of Seller’s right, title and interest in and to
the following (collectively, the “Property”): (a) the Real Property, (b) the
Personal Property, (c) the Leases, (d) the Service Contracts (to the extent
freely assignable to Buyer), (e) the Permits (to the extent freely assignable to
Buyer), and (f) the Guest Ledger.


Section 3. Property Information


3.1 Seller shall deliver, or cause to be delivered, to Buyer (without
representation or warranty, except as may otherwise be expressly provided in
this Agreement) the following (the “Property Information”), to the extent in the
possession of Seller, not later than thirty (30) day after the Effective Date
(provided that if Seller shall not timely deliver such items, then Buyer shall
give notice to Seller thereof, and Seller shall deliver such items within thirty
(30) days after receipt of such notice from Buyer, to the extent in the
possession of Seller):


(a) Copies of all Occupancy Agreements and all commission, brokerage or similar
agreements pertaining to the Occupancy Agreements, if any;


(b) Copies of the lease files for all tenants of the Property (but not including
the tenant under the Operating Lease), including without limitation, each Lease
(other than the Operating Lease) and all correspondence pertaining to each Lease
(other than the Operating Lease) and all consents or waivers with respect
thereto (“Lease Files”);


(c)  A schedule of all Advance Deposits held but not applied by Seller, if any;


(d) Copies of the engineering and technical reports (including structural,
plumbing, electrical or mechanical studies), environmental reports and site
assessments related to the Property in the possession of Seller, which are
described on Schedule E (the “Property Reports”); 


(e) As-built plans with respect to the Improvements in the possession of Seller,
if any;


1

--------------------------------------------------------------------------------


(f) Copies of all Permits issued by any governmental authority with respect to
the Property, if any;


(g) Copies of Seller’s most current title insurance information and survey, if
any;


(h) Copy of the Restaurant Lease;


(i) Copies of Service Contracts.


3.2 During the thirty (30) day period prior to the Closing Date, Buyer, its
agents and consultants shall have reasonable access to the general manager at
the Hotel at reasonable times at reasonable intervals provided that (i) such
access shall not interfere with or disrupt the performance by such general
manager of his duties nor take up more than a de minimus portion of the working
hours of such general manager and (ii) if and at such times as Seller shall
require, a representative of Seller is present. Seller shall make a
representative available at reasonable times at reasonable intervals if provided
reasonable prior notice.


3.3 Buyer shall have the right, at reasonable times, at reasonable intervals, to
conduct reasonable, non-invasive, non-intrusive inspections of the Property,
subject to the provisions of this Section 3.3 and Section 3.4. Buyer (a) shall,
for the purposes of this Section 3.3 and Section 3.4, give Seller not less than
one (1) Business Day’s notice of Buyer’s intention to enter the Property and at
all times conduct Buyer’s inspections in compliance with applicable law and the
terms of the Leases, in a manner so as not to cause damage, loss, cost or
expense to Seller, the Property or the tenants, occupants or guests, and without
unreasonable interference with or disturbance of their use and enjoyment of the
Property, (b) shall promptly restore the Property to its condition immediately
preceding Buyer’s inspection and examination, (c) shall keep the Property free
and clear of any mechanic’s liens or materialman’s liens caused by Buyer’s
activities, (d) shall not contact the Tenants and shall not contact any
governmental authority having jurisdiction over the Property without Seller’s
express written consent other than in connection with searches of the public
record in the ordinary course of Buyer’s preparation for closing, and (e) shall,
until the Closing, keep all Property Information and all drafts or final reports
or returns of Buyer’s inspections confidential in accordance with this
Agreement. Seller may elect to have a representative present for Buyer’s
physical inspection of the Property. Prior to coming upon the Property for any
review or inspection in connection with this Agreement, Buyer shall furnish to
Seller property damage and liability insurance policies in form and amounts
reasonably acceptable to Seller; and Buyer shall restore promptly, at Buyer’s
sole cost and expense, the Property to substantially the same condition as
existed prior to any such inspection. Buyer and David Weiss (personally) and
Daniel Sawicki (personally) (collectively, the “Buyer’s Principals”), jointly
and severally, shall protect, defend (with counsel reasonably acceptable to
Seller), indemnify, and hold harmless Seller and the other Seller Parties from
and against any and all liabilities, actions, suits, mechanics’ liens,
judgments, losses, costs, damages, expenses (including, without limitation,
reasonable attorneys’ fees and expenses), claims and demands of any nature
whatsoever suffered or incurred by or made against Seller and/or such other
Seller Parties, arising out of or in any way relating to the acts or omissions
of Buyer or any of the Buyer Parties in conducting any inspection of the
Property or any other activities by or on behalf of Buyer. The provisions of
this Section 3.3 shall survive the Closing or the termination of this Agreement.


3.4 Anything in this Agreement to the contrary notwithstanding, including
without limitation the provisions of Section 3.3, Buyer shall not, and shall not
permit any of the Buyer Parties to, in connection with Buyer’s inspection
pursuant to Section 3.3, conduct any soil tests or sampling or any boring,
digging, drilling or other physical intrusion, physical invasion, or destructive
or intrusive inspection or testing of the Property and/or any of the
Improvements (collectively, “Testing”) without the prior written consent of
Seller, in Seller’s sole discretion. If Seller consents thereto, Buyer shall
furnish to Seller such additional property damage and liability insurance
policies in form and amounts reasonably acceptable to Seller prior to commencing
any such Testing and shall, upon completion thereof, restore promptly, at
Buyer’s sole cost and expense, the Property to substantially the same condition
as existed prior to such Testing. Buyer and Buyer’s Principals, jointly and
severally, hereby agree to protect, defend (with counsel reasonably acceptable
to Seller), indemnify and hold harmless Seller and the other Seller Parties from
and against any and all liabilities, actions, suits, mechanics’ liens,
judgments, losses, costs, damages, expenses (including, without limitation,
reasonable attorneys’ fees and expenses), claims and demands of any nature
whatsoever suffered or incurred by or made against Seller and/or such other
Seller Parties, arising out of or in any way relating to the acts or omissions
of Buyer or any of the other Buyer Parties in conducting the Testing or any
other activities by or on behalf of Buyer. The provisions of this Section 3.4
shall survive the Closing or the termination of this Agreement.


2

--------------------------------------------------------------------------------


3.5 Anything in Section 3.1 or otherwise in this Agreement to the contrary
notwithstanding, except for copies of Seller’s most current title insurance
information and survey, if any, Seller shall not be obligated to deliver to
Buyer (or to provide Buyer access to) any proprietary or confidential documents,
files or instruments relating to the acquisition of the Property by Seller.


Section 4. The Fund; the Purchase Price.


4.1 The Fund; Contract Deposit.


(a) The sum of ONE MILLION AND 00/100 Dollars ($1,000,000.00), representing the
Fund, shall be paid and deposited by Buyer to the Fund Account simultaneously
with Buyer’s execution of this Agreement and Buyer’s receipt of this Agreement
executed by Seller, and the execution and delivery of the Operating Lease by the
parties thereto, by wire transfer of immediately available federal funds to the
account designated by Seller as the Fund Account. Any interest earned on the
principal portion of the Fund shall be deemed to be part of the Fund and shall
be paid together with the principal portion of the Fund; except that, it is
understood and agreed that if the Closing occurs any interest earned on the Fund
shall be credited to Buyer and shall be applied against the Purchase Price.


(b) Seller shall disburse and apply the Fund as provided in the Operating Lease.


(c)  The amount of the Fund, as same may from time to time be reduced as the
Fund is disbursed and applied pursuant to the Operating Lease, is sometimes
referred to in this Agreement as the “Initial Contract Deposit”.


(d) If Buyer shall duly exercise Buyer’s option to adjourn the Scheduled Closing
Date as provided in Section 9.1 (and as a condition to exercising Buyer’s option
to adjourn the Scheduled Closing Date as provided in Section 9.1), Buyer shall
pay the Closing Adjournment Payment. The Closing Adjournment Payment is
sometimes referred in this Agreement as the “Additional Contract Deposit;” and
the Initial Contract Deposit and the Additional Contract Deposit are hereinafter
referred to collectively as the “Contract Deposit.”


(e) Except as otherwise specifically provided in this Agreement, the Fund shall
be utilized and applied as set forth in the Operating Lease.


3

--------------------------------------------------------------------------------


(f) Seller or Seller’s Manager shall hold the Fund in a separate account of
Seller or Seller’s Manager at an institution selected by Seller or Seller’s
Manager (which institution shall be subject to Buyer’s approval, not to be
unreasonably withheld, delayed or conditioned) (the “Fund Account”); and the
Fund shall not be commingled with other accounts of Seller or Seller’s Manager
or any other moneys of Seller or Seller’s Manager, but nothing herein shall
require Seller or Seller’s Manager to hold the Fund as an escrow fund or escrow
account, a trust fund or trust account, or similar special fund or account.
Seller shall advise Buyer of the location of the institution in which the Fund
is deposited and the identifying number of the account. The Fund Account shall
be an interest bearing checking account, but Seller (and Seller’s Manager”)
shall have absolutely no liability for the rate of interest or amount of
interest (if any) paid on the Fund by such institution. Seller shall have no
liability for any losses to Fund except to the extent directly resulting from
the negligence or willful wrongful act of Seller; and Seller’s Manager shall
have no liability for any losses to Fund except to the extent directly resulting
from the negligence or willful wrongful act of Seller’s Manager (and this
provision shall survive the Closing and/or the termination of this Agreement).


(g) Anything in this Agreement to the contrary notwithstanding, if (for any
reason whatsoever or for no reason) the Closing shall not occur, then the Fund
Improvements ipso facto automatically shall be and become the property solely of
Seller (without payment of any consideration to Buyer), and Seller shall have
the right to keep and retain the Fund Improvements as the property solely of
Seller (and upon request by Seller from time to time, Buyer, without charge to
Seller, shall execute, acknowledge and deliver to Seller all reasonable
documents requested by Seller to confirm this); and this agreement by Buyer
shall survive the termination of this Agreement.


(h) If (i) the Closing occurs or (ii) this Agreement is terminated because of an
Event of Default or otherwise, Seller shall disburse the Contract Deposit to
Seller or Buyer, as the case may be, in accordance with the provisions
pertaining to the consequences of the Closing or such termination, as the case
may be.


(i) If, pursuant to the express provisions of this Agreement, Buyer shall be
entitled to the refund of the Contract Deposit, then Buyer shall be entitled to
the refund of (i) One Million Dollars ($1,000,000.00), representing the Initial
Contract Deposit (notwithstanding that all or a portion of the Fund has been
expended as provided in the Operating Lease), plus the interest thereon, if any,
plus (ii) (only if Buyer has paid the Closing Adjournment Payment), Two Hundred
Thousand Dollars ($200,000.00) representing the Additional Contract Deposit,
plus the interest thereon, if any; provided, however, that (A) the foregoing
provisions of this subparagraph notwithstanding, such right of Buyer to such
refund shall be subject to the prior full payment, satisfaction and performance
of any and all indemnity and/or other obligations of Buyer to Seller and (B) all
Fund Improvements ipso facto shall belong solely to Seller and shall be the
property solely of Seller.


4.2 Purchase Price.


(a) The purchase price for the Property shall be TWELVE MILLION SEVEN HUNDRED
FIFTY THOUSAND DOLLARS ($12,750,000.00) (the “Purchase Price”); provided,
however, that if the Closing shall be adjourned by Buyer pursuant to this
Agreement to any date after March 2, 2006 (it being understood that in no event
shall Buyer have the right to adjourn the Closing beyond March 28, 2006), then
the Purchase Price shall increase by One Thousand Dollars ($1,000) for each day
(including, without limitation, the actual date of Closing) after March 2, 2006
that Buyer shall have adjourned the Closing.  


(b) Buyer shall pay the Purchase Price to Seller on the Closing Date as follows:
On the Closing Date, (i) the remaining, unexpended portion of the Fund, if any
(the “Unexpended Fund Balance”) shall be retained by Seller and credited against
the Purchase Price, (ii) if the Additional Contract Deposit shall have been
deposited by Buyer with Seller pursuant to this Agreement, the Additional
Contract Deposit shall be retained by Seller and credited against the Purchase
Price, and (iii) the balance of the Purchase Price (the “Purchase Price
Balance”) shall be paid by Buyer to Seller by (at the option of Seller)
certified or bank check or wire transfer of immediately available federals funds
to an account designated by Buyer to Seller prior to the Closing Date.


4

--------------------------------------------------------------------------------


4.3 The parties have agreed to allocate (i) twenty percent (20%) of the Purchase
Price to the FF&E, and (ii) the balance of the Purchase Price to the Real
Property. Allocations made pursuant to this Section shall be used by Buyer and
Seller for all tax and other government reporting purposes (and this provision
shall survive the Closing).


Section 5. Operating Lease/Masessa Rights.


5.1 Operating Lease.


(a) Simultaneously with the execution and delivery of this Agreement, Pleasant
Valley 350 Catering Associates, L.L.C., as tenant, and Seller, as landlord,
shall execute and deliver the Operating Lease.


(b) Any default by the tenant under the Operating Lease beyond any applicable
notice and/or cure period (if any) specified in the Operating Lease, or the
occurrence of any of the events described in Section 9.01 of the Operating
Lease, ipso facto shall be a default by Buyer under this Agreement entitling
Seller, at Seller’s sole option, to exercise any and/or all of Seller’s rights
and remedies under this Agreement.


(c) Anything in this Agreement or the Operating Lease to the contrary
notwithstanding, if for any reason this Agreement shall terminate, then the
Operating Lease shall simultaneously terminate and Buyer shall cause the tenant
under the Operating Lease, not later than two (2) Business Days thereafter, to
vacate the premises and surrender same to Seller as landlord under the Operating
Lease, on the same terms and conditions as if such date were the date set forth
in the Operating Lease for the expiration thereof, and Buyer’s Principals,
jointly and severally, shall cause the tenant under the Operating Lease to
perform its obligations under this paragraph (and this provision shall survive
the termination of this Agreement).


5.2 Masessa Rights. Notwithstanding anything to the contrary in this Agreement
and/or the Operating Lease, Buyer acknowledges and agrees that, as a
precondition to Seller incurring or having any obligations under this Agreement,
Seller has required that Buyer, at Buyer’s sole cost and expense, obtain from
Masessa a release and waiver (the “Masessa Release”), in form and substance
acceptable to Seller in its sole discretion, of any and all claims (if any),
rights (if any), options (if any), rights to manage (if any), rights to develop
or construct (if any) call options (if any), rights of first refusal (if any)
and other rights and options (if any) owned or held by Masessa or any person or
entity acting in concert with Masessa,, relating to the Property or existing
pursuant to the Masessa Rights Agreement, including, without limitation the
“Masessa Call Option” and the “Right of Second Refusal” pursuant to, and as
defined in, the Masessa Rights Agreement.


Section 6. Permitted Exceptions; Title.


6.1 Permitted Exceptions.


(a) The Property is sold and shall be conveyed subject to the following
(collectively, the “Permitted Exceptions”) (and this provision and the Permitted
Exceptions shall survive the Closing whether or not the Permitted Exceptions are
noted as exceptions to title in the Deed):


5

--------------------------------------------------------------------------------


(i) All presently existing and future liens for unpaid real estate taxes and
assessments not due and payable as of the Closing Date, subject to adjustment as
hereinafter provided;


(ii) All present and future Legal Requirements including, without limitation,
any laws relating to zoning, building, environmental protection and the use and
occupancy of the Property; the non-compliance of the Property with any of the
foregoing; all violations of any Legal Requirements noted or issued before, on
or after the Effective Date, whether or not of record; all conditions which
would give rise to or constitute a violation of any Legal Requirements, whether
or not noted by any Governmental Authority; and all fines and penalties relating
to or which arise or have arisen in connection with any such violation;


(iii) The Leases and the rights of tenants of the Property pursuant to Leases,
and all liens and title encumbrances the payment of which is the obligation of a
tenant under a Lease, and all actions and/or suits involving the Leases and/or
the rights or obligations of the tenants pursuant to the Leases;


(iv) The Service Contracts, all financial and other obligations under the
Service Contracts, and all security and other instruments (whether or not of
record) relating to or arising in connection with the Service Contracts (except,
in respect of the Air Conditioning Agreement, as otherwise hereinafter
provided), and all actions and/or suits involving the Service Contracts and/or
the rights or obligations of the contractors pursuant to the Service Contracts;


(v) Taxes and water and sewer charges which are a lien but not yet due and
payable, subject to adjustment at Closing;


(vi) The state of facts shown on the certain survey dated March 5, 1998, Survey
No. 98-8282, prepared by Richard J. Hingos, Inc., and any state of facts or
physical condition which a current accurate survey or physical inspection of the
Property would disclose, provide such state of facts shall not both (1) render
title unmarketable and (2) have a material, adverse effect on (a) access to the
Property, (b) improvements, if any, made to the Property in connection with the
use of the Property for a hotel, restaurant, and/or catering facility, or (c)
the use of Property for a hotel, restaurant, and/or catering facility;


(vii) Variations, if any, between (i) tax lot lines and the record lines, (ii)
fences and record lines and (iii) the legal description of the Land set forth on
Schedule B annexed to this Agreement and the tax map description thereof;


(viii) Possible encroachments and/or projections of stoop areas, roof cornices,
window trims, vent pipes, cellar doors, steps, columns and column bases, flue
pipes, signs, piers, lintels, window sills, fire escapes, satellite dishes,
protective netting, sidewalk sheds, ledges, fences, coping walls (including
retaining walls and yard walls), air conditioners and the like, if any, on,
under or above any street or highway, the Property or any adjoining property;


(ix) The covenants, easements, restrictions, reservations and other matters set
forth on Schedule D annexed hereto;


(x) All other or additional easements, covenants, restrictions, reservations and
other matters, whether or not of record, the existence of which shall not have a
material, adverse effect on (1) access to the Property, (2) improvements, if
any, made to the Property in connection with the use of the Property for a
hotel, restaurant, and/or catering facility, or (3) the use of Property for a
hotel, restaurant, and/or catering facility;


6

--------------------------------------------------------------------------------


(xi) Any encumbrances upon or defects to title caused by any act or negligence
of Buyer or any other Buyer Party, and any encumbrances upon or defects to title
caused by the tenant under the Operating Lease); and


(xii) Any other matter that would constitute a Title Objection with respect to
which the Title Company agrees that it will insure title to the Real Property
free of such Title Objection, or with affirmative insurance against the
enforcement, or collection of such Objection against the Real Property either
(i) at regular rates and without the payment of additional premiums, or (ii)
with any additional rate or payment paid by Seller (at Seller’s sole option, it
being expressly understood that Seller shall have no obligation to pay any
premium for any title insurance, including without limitation any additional
rate or additional premium to cause the Title Company to provide affirmative
insurance, or to omit any title objection, or to insure against collection out
of the Real Property);


(xiii) Rights of the municipal, county and/or state government and/or any
subdivision thereof and/or any public or private utility or cable television
company to install, replace, construct, maintain, repair and operate lines,
wires, cables, conduits, pipes, poles, distribution boxes and other equipment,
fixtures or facilities in, on, over, through or under the Real Property;


(xiv) Rights of the public and adjoining owners in highways, streets, roads and
lanes bounding or abutting the Real Property; and retaining walls or other
walls, bushes, trees, hedges, fences and the like, extending from or onto the
Real Property, and any portion of the Premises lying in the bed of any street;


(xv) Consents, or lack of consents, by any present or former owner of the Real
Property or any part thereof for the erection or maintenance of any structure or
structures on, under or over any abutting street or streets;


(xvi) The existence of any streams, rivers, ponds or other waters on, under or
across the Land, any areas which are could be designated as wetlands on, under
or across the Land, rights of third parties in or to any such streams and other
waters, and Legal Requirements imposed or arising out of or in connection with
any such waters and areas;


(xvii) The existence of a stream traversing the Land to which “fresh water
wetlands” and/or “transition area” designation and legal requirements may apply;
and


(xviii) The actions, proceedings and matters set forth in Schedule H, and all
matters relating thereto (subject, however, to the indemnification obligations
of Seller set forth in Section 7.1(a)(iv));


(xix) The Property Reports and all information set forth therein; and


(xx) Any judgments of record or unpaid franchise taxes of any person or
corporation which may have had an interest in the Real Property, provided that
the Title Company is willing to insure Buyer against collection of such sums
without payment of any additional sums therefore by Buyer.


7

--------------------------------------------------------------------------------


(b) The Permitted Exceptions shall not constitute grounds for objection by
Buyer, and Seller shall have no obligation to remove any Permitted Exception as
a condition to Buyer's obligation to purchase the Property in accordance with
this Agreement.


6.2 Title.


(a) Buyer shall promptly order from the Title Company a title examination of the
Real Property (the “Title Report”) and shall cause a copy of the Title Report to
be delivered to Seller’s attorney within two (2) Business Days following the
delivery of same to Buyer. Buyer may, at its sole cost and expense, obtain a
survey or an updated survey of the Real Property, and shall cause of copy
thereof to be delivered to Seller’s attorney simultaneously with the delivery of
same to Buyer. No later than 5:00 PM Eastern Standard Time on the twentieth
(20th) day following the Effective Date (the “Title Report Objection Date”),
Buyer shall furnish to Seller’s attorney a copy of the Title Report, a copy of
any survey or updated survey of the Real Property obtained by Seller, and notice
(the “Title Report Objection Notice”) specifying any exceptions to title to the
Property set forth in the Title Report and survey (if Buyer has elected to
obtain same) (“Title Objections”), provided, however, that time shall be of the
essence as against Buyer to furnish such materials to Seller as of the thirtieth
(30th) day following the Effective Date. Buyer’s failure to deliver the Title
Report Objection Notice to Seller on or prior to 5:00 PM Eastern Standard Time
on the Title Report Objection Date shall constitute Buyer’s irrevocable
acceptance of the Title Report and survey (if any) and Buyer shall be deemed to
have unconditionally waived any right to object to any matters set forth therein
(and, if Buyer has not obtained a survey or updated survey, Buyer shall be
deemed irrevocably to have accepted any state of facts a new accurate survey of
the Property would reveal). If, after giving the Title Report Objection Notice
to Seller or after the Title Report Objection Date, if no Title Objection Notice
is given, Buyer learns, through continuation reports or other written evidence,
of any title defect which are not Permitted Exceptions, Buyer shall give written
notice thereof to Seller’s attorney promptly after the date Buyer learns of
same.


(b) (i) Except as expressly provided to the contrary herein, Seller shall have
no obligation either to bring or continue any action or proceeding, or to incur
any expense, obligation or liability (contingent or otherwise), or to take any
action, to remedy any Title Objection(s), or otherwise to remove any defect in
or objection to title or to fulfill any condition precedent to Buyer’s
obligations under this Agreement.


(ii) If, on the Closing Date, Seller is unable to convey to Buyer title to the
Property subject to and in accordance with the provisions of this Agreement and
free and clear of all liens, encumbrances and defects (including without
limitation the Title Objections), other than Permitted Exceptions, Seller shall
be entitled, upon written notice delivered to Buyer on or prior to the Closing
Date, to reasonable adjournments of the Closing one or more times for a period
not to exceed sixty (60) days in the aggregate to enable Seller to attempt to
convey such title to the Property (it being understood that notwithstanding any
such adjournments, Seller shall have no obligation either to bring or continue
any action or proceeding, or to incur any expense, obligation or liability
(contingent or otherwise), or to take any action, to remedy any Title
Objection(s) or otherwise to remove any defect in or objection to title or to
fulfill any condition precedent to Buyer’s obligations under this Agreement). If
Seller does not so elect to adjourn the Closing, or if at the adjourned date
Seller is unable to convey title subject to and in accordance with the
provisions of this Agreement and free and clear of all liens, encumbrances and
defects (including, without limitation, the Title Objections), other than
Permitted Exceptions, Buyer, as its sole options, shall be entitled to either:
(A) terminate this Agreement by written notice to Seller delivered on the
Closing Date, in which event the Contract Deposit shall be promptly refunded to
Buyer and this Agreement shall thereupon be deemed terminated and become void
and of no further effect, and neither party hereto shall have any obligations of
any nature to the other hereunder or by reason hereof, except for those
provisions that expressly survive such termination; or (B) complete the purchase
(with no reduction in or abatement of the Purchase Price and no liability on the
part of Seller in connection with such Title Objection(s), title defects or
encumbrances) with such title as Seller is able to convey on the date, as
applicable, that is either ten (10) days after the Closing Date if Seller does
not elect to adjourn the Closing or ten (10) days after the adjourned date of
the Closing if Seller does elect to adjourn the Closing. If Seller elects to
adjourn the Closing as provided above, this Agreement shall remain in effect for
the period or periods of adjournment, in accordance with its terms.


8

--------------------------------------------------------------------------------


(iii) If at any time Seller shall give notice to Buyer that Seller elects not to
attempt to remedy or to continue to attempt to remedy a Title Objection
(“Seller’s Title Objection Election Notice”), Buyer’s sole remedies shall be to
(A) terminate this Agreement by terminate this Agreement by written notice to
Seller not later than five (5) Business Days after the giving of Seller’s Title
Objection Election Notice, in which event the Contract Deposit shall be promptly
refunded to Buyer and this Agreement shall thereupon be deemed terminated and
become void and of no further effect, and neither party hereto shall have any
obligations of any nature to the other hereunder or by reason hereof, except for
those provisions that expressly survive such termination; or (B) complete the
purchase (with no reduction in or abatement of the Purchase Price and no
liability on the part of Seller in connection with such Title Objection(s),
title defects or encumbrances) with such title as Seller is able to convey on
the date, as applicable, that is either ten (10) days after the Closing Date if
Seller does not elect to adjourn the Closing or ten (10) days after the
adjourned date of the Closing if Seller does elect to adjourn the Closing; and
upon the failure by Buyer to give such notice to Seller in a timely manner,
Buyer conclusively shall be deemed to have elected the option set forth in the
preceding clause (B).


(iv) Seller shall, on or prior to the Closing Date, pay, discharge or remove of
record or cause to be paid, discharged or removed of record, at Seller’s sole
cost and expense, the following: (I) mortgages on the Real Property granted by
Seller or taken subject to or assumed by Seller; and (II) the following matters
(the matters described in this clause (II), collectively, “Required Payment
Liens”, but, anything herein to the contrary notwithstanding, Required Payment
Liens shall not include any Permitted Exceptions): any judgments, mechanics’
liens, federal, state and municipal tax liens and other liens for financial
obligations (not including (A) liens or other financial obligations which are
Permitted Exceptions, (B) liens or other financial obligations in respect of or
relating to the Service Contracts (other than the Air Conditioning Agreement,
which Seller shall pay and discharge as provided in this Agreement), (C) liens
and other obligations to be apportioned as provided in this Agreement, and/or
(D) liens or other financial obligations which are the obligation of a tenant
under a Lease (including, without limitation, the Operating Lease) and provided,
however, that anything herein to the contrary notwithstanding Seller shall be
required to pay, discharge or remove Required Payment Liens only to the extent
that the aggregate cost of the Required Payment Liens (including without
limitation the preparation or filing of appropriate satisfaction instruments in
connection therewith) does not exceed One Million Dollars ($1,000,000.00) (the
“Required Payment Lien Cap”); and (III) all other liens and other encumbrances
(other than Permitted Exceptions) on or against the Property which arise from or
out of any intentional, voluntary act of Seller from and after the Effective
Date. To the extent that the cost of discharging or removing the Required
Payment Liens exceeds the Required Payment Lien Cap, then unless Seller (in
Seller’s sole discretion) gives notice to Buyer electing to discharge and remove
the Required Payment Liens notwithstanding that the cost of discharging or
removing same exceeds the Required Payment Lien Cap, Buyer, as Buyer’s sole
options, may elect to (A) terminate this Agreement by written notice to Seller
delivered on the Closing Date, as may be adjourned pursuant to this Agreement,
or, if sooner, not later than five (5) Business Days after Seller gives notice
that Seller does not elect to discharge and remove the Required Payment Liens to
the extent that the cost of discharging or removing same exceeds the Required
Payment Lien Cap, in which event Seller shall return the Contract Deposit to
Buyer and this Agreement shall thereupon be deemed terminated and become void
and of no further effect, and neither party hereto shall have any obligations of
any nature to the other hereunder or by reason hereof, except for those
provisions that expressly survive such termination; or (B) complete the purchase
(with no reduction in or abatement of the Purchase Price and no liability on the
part of Seller in connection therewith) with such title as Seller is able to
convey, provided that Seller expends up to the Required Payment Lien Cap or
grants to Buyer a credit in lieu thereof against the Purchase Price.


9

--------------------------------------------------------------------------------


(c) The acceptance of the Deed by Buyer shall be deemed to be full performance
of, and discharge of, every agreement and obligation on Seller’s part to be
performed under this Agreement, except for such matters which are expressly
stated to survive the Closing.


(d) Notwithstanding anything in this Agreement to the contrary, if the Property
shall, at the time of the Closing, be subject to any Required Payment Liens, the
same shall not be deemed an objection to title provided that, at the time of the
Closing, Seller delivers certified or official bank checks at the Closing in the
amount required to satisfy the same and delivers to the Title Company at the
Closing instruments in recordable form sufficient to satisfy and discharge of
record such liens and encumbrances together with the cost of recording or filing
such instruments, or the Title Company otherwise agrees to “omit” such Required
Payment Liens as an exception to Buyer’s title insurance policy or to provide
affirmative insurance against the enforcement or collection of such Required
Payment Liens against or out of the Real Property.


(e) If a search of title discloses judgments, bankruptcies or other returns
against other persons or entities having names the same as or similar to that of
Seller, Seller will deliver to the Title Company an affidavit stating that such
judgments, bankruptcies or other returns are not against Seller, whereupon,
provided the Title Company omits such returns as exceptions to title or provides
affirmative coverage with respect thereto, such returns shall not be deemed an
objection to title. 


(f) Notwithstanding anything herein to the contrary, at Closing, Seller may (i)
use any portion of the Purchase Price to remove or discharge any Title
Objection(s) or (ii) deposit with the Title Company monies (which may include a
portion of the Purchase Price) and/or documents or instruments sufficient to
effect the issuance of title insurance in favor of Buyer free of any Objections,
or with affirmative insurance against the enforcement or collection of any Title
Objection against or out of the Real Property, and Buyer shall accept title to
the Real Property with such insurance and/or affirmative coverage. If written
request is made by Seller or Seller's attorneys within a reasonable time prior
to the Closing Date, Buyer shall deliver separate certified or bank checks, or
wire funds to separate accounts, aggregating the amount of the Purchase Price,
to facilitate the removal and discharge of any Title Objections and the
discharge of Seller's other monetary obligations under this Agreement. Any Title
Objection removed or discharged in a manner acceptable to the Title Company
shall be deemed resolved to the satisfaction of Buyer.


(g) Notwithstanding anything in this Agreement to the contrary (including,
without limitation, the provisions of Section 6.2(b)(iv), Buyer agrees that if
Seller, after using commercially reasonable efforts (which shall not include an
obligation to pay money), shall fail to have released or discharged of record
any UCC financing statements encumbering the Property in favor of The Trust
Company of New Jersey (or any successor to or assign of The Trust Company of New
Jersey) (the “Specified UCC’s), then (1) if (x) Buyer shall not procure title
insurance at the Closing or (y) if Buyer shall procure title insurance at the
Closing, if the Title Company shall be willing to omit the Specified UCC’s from
Buyer’s title insurance policy at the Closing or to provide affirmative
insurance that such UCC financing statements will not be collected out of the
Property (it being understood that Seller shall have the right, but not the
obligation, to pay any additional premium charged by the Title Company for
providing such affirmative insurance), such UCC financing statements shall not
be deemed an objection to or defect to title, and Buyer shall close title
subject thereto with no abatement of the Purchase Price and no liability on the
part of Seller in connection therewith, or (2) (if Buyer shall procure title
insurance at the Closing) if the Title Company shall take an exception for the
Specified UCC’s from Buyer’s title insurance policy at the Closing, then Buyer,
as its sole remedy, shall have the right either to (x) complete the purchase
(with no reduction in or abatement of the Purchase Price and no liability on the
part of Seller in connection with Specified UCC’s, or (y) terminate this
Agreement by written notice to Seller delivered on the Closing Date, in which
event the Contract Deposit shall be promptly refunded to Buyer and this
Agreement shall thereupon be deemed terminated and become void and of no further
effect, and neither party hereto shall have any obligations of any nature to the
other hereunder or by reason hereof, except for those provisions that expressly
survive such termination. The Specified UCC’s shall not be deemed to include any
financing statements, UCC’s and other notices concerning any equipment financing
agreements and/or equipment financing leases which are to be assumed by or
assigned to Buyer pursuant to this Agreement.


10

--------------------------------------------------------------------------------




Section 7. Representations and Warranties of Parties.


7.1 Seller’s Representations and Warranties. (a) Seller hereby represents and
warrants to Buyer as follows:


(i) Seller’s Existence. Seller is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of New Jersey.
Seller has full limited liability company power and authority and has obtained
all necessary limited liability company consents to own and sell the Property
and to enter into and comply with the terms of this Agreement.


(ii) Authority. The execution and delivery of this Agreement by Seller and the
consummation by Seller of the transaction contemplated by this Agreement is
within Seller’s capacity and all requisite action has been taken to make this
Agreement valid and binding on Seller in accordance with its terms.


(iii) No Legal Bar. Subject to obtainment of the Masessa Release, the execution
by Seller of this Agreement and the consummation by Seller of the transaction
hereby contemplated does not and on the Closing Date will not (a) result in a
material breach of or default under any indenture, agreement, instrument or
obligation to which Seller is a party and which affects all or any portion of
the Property or by which Seller is bound (not including, however, any of the
Service Contracts which prohibit assignment or which prohibit assignment without
the consent of the other party to the Service Contract), or (b) to Seller’s
actual knowledge, constitute a violation in a material respect of any Legal
Requirement (it being understood that this representation and warranty shall not
be deemed to include any matter concerning any liquor license or the
transferability thereof or the aforesaid Service Contracts).  


(iv) Litigation. (A) Except as set forth on Schedule H, there are no actions,
suits, proceedings or investigations (including condemnation proceedings) to
Seller’s actual knowledge pending or to Seller’s actual knowledge threatened,
against Seller and/or the Property or that pertain directly to Property, its
use, maintenance and/or operations as of the Effective Date that are not
adequately insured against and that, if determined adversely to Seller, would
materially impair the Property, its use, maintenance and/or operations.


11

--------------------------------------------------------------------------------


(B) It is understood that the foregoing representation and warranty by Seller in
Section 7.1(a)(iv)(A) shall not be deemed to include any representation or
warranty (1) concerning any actions, suits, proceedings or investigations by any
Governmental Authority which relates in any way to or shall relate in any way to
the failure or omission of the Property and/or any operations thereat or use
thereof to comply with any Legal Requirement or to have obtained and/or
maintained any Permit or Certificate, including, without limitation, any liquor
license, or (2) any action, suit or proceeding brought by, involving, or arising
out of any act or omission of, Buyer, or any affiliate of Buyer, or any Buyer’s
Principal.


(C) It is understood that if there is any breach by Seller of the foregoing
representation and warranty in Section 7.1(a)(iv)(A) in respect of any Lease
and/or Service Contract, then, anything to the contrary in this Agreement
notwithstanding, Buyer shall be obligated to close title in accordance with the
terms and provisions of this Agreement, with no reduction in or abatement of the
Purchase Price and no liability on the part of Seller in connection therewith,
except that (x) Seller shall be responsible for and shall indemnify, defend
(with counsel reasonably acceptable to Buyer) and hold Buyer harmless from and
against any damages which may be payable in connection with any suit, action or
proceeding which relates to any default by the Seller, as landlord under such
Lease or contracting party to such Service Contract which first occurred during
the period of Seller’s ownership of the Property (except to the extent such
default is attributable to any act or wrongful omission of Buyer, or any
affiliate of Buyer, or any Buyer’s Principal, or is the responsibility of the
tenant under the Operating Lease, or any default is precipitated or occasioned
by the transfer of the Property to Buyer or the assignment of any Lease or
Service Contract to Buyer) and (y) Seller shall bear the reasonable cost of
curing any such breach by Seller, as landlord under such Lease or contracting
party to such Service Contract which first occurred during the period of
Seller’s ownership of the Property (except to the extent such default is
attributable to any act or wrongful omission of Buyer, or any affiliate of
Buyer, or any Buyer’s Principal, or is the responsibility of the tenant under
the Operating Lease, or any default is precipitated or occasioned by the
transfer of the Property to Buyer or the assignment of any Lease or Service
Contract to Buyer); and this provision shall survive the Closing.


(D) Anything in this Agreement to the contrary notwithstanding, Buyer agrees
that Buyer shall be responsible for and shall indemnify, defend (with counsel
reasonably acceptable to Seller) and hold Seller harmless from any damages which
may be payable in connection with any suit, action or proceeding which relates
to (i) any default by the landlord under any Lease, to the extent such default
occurred from and after the Closing (except to the extent that such default is
attributable to any act or wrongful omission of Seller after the Closing), (ii)
any default by the owner of the Property under any Service Contract, to the
extent such default occurred and accrued from and after the Closing (except to
the extent that such default is attributable to any act or wrongful omission of
Seller after the Closing), and (iii) any injury to person or damage to property,
to the extent such default occurred and accrued from and after the Closing; and
this provision shall survive the Closing.


(E) Anything in this Agreement to the contrary notwithstanding, including
without limitation the foregoing provisions of Section 7.1(a)(iv)(C), if Buyer
shall incur any obligation to pay any damages in connection with any of the
matters described in Paragraphs 4,5, 6, 7, and 8 on Schedule H, then Seller
shall be responsible for and shall indemnify, defend (with counsel reasonably
acceptable to Buyer) and hold Buyer harmless from and against any such damages;
provided, however, that the aggregate liability of Seller pursuant to this
paragraph (including, without limitation, attorneys’ fees and other costs of
defense) shall not exceed $75,000.00 in the aggregate; and this provision shall
survive the Closing.




12

--------------------------------------------------------------------------------


(v) Contracts. The Service Contracts described on Schedule C are the only
Service Contracts affecting the Property as of the Effective Date. Except as
hereinafter provided, Buyer shall be required to assume as of the Closing only
(i) the Service Contracts described Schedule C and (ii) all additional Service
Contract entered into by Seller pursuant to Section 8.3. Buyer shall not be
required to assume the Air Conditioning Agreement.


(vi) Leases. The Restaurant Lease and the Operating Lease are the only occupancy
(as opposed to financing) Leases affecting the Property as of the Effective
Date. Seller makes no representation or warranty as respect any of the Leases
except that Seller represents and warrants to Buyer that (i) to the knowledge of
Seller as of the Effective Date, the copy of the Restaurant Lease provided by
Seller to Buyer is true and complete; and (ii) as of the Effective Date, there
are no outstanding notices claiming default by Seller, as landlord, or by the
tenant under the Restaurant Lease, as tenant, claiming a default which has not
been cured as of the Effective Date. Except as hereinafter provided, Buyer shall
be required to assume as of the Closing only (i) the Restaurant Lease, (ii) the
Operating Lease (if same has not been terminated or expired), and (iii) all
additional Leases entered into by Seller pursuant to Section 8.2.


(vii) Intentionally omitted.


(viii) Occupancy Agreements. Set forth on Schedule F annexed hereto is a true,
correct and complete list of Occupancy Agreements in existence as of the
Effective Date.


(ix) Notices. Seller is not aware of, and has not received, any notices from any
Governmental Authorities (A) of pending or threatened condemnation proceedings
with respect to the Property, or (B) of any proceedings which could or would
cause the change of the zoning classification of the Property. Seller shall
immediately notify Buyer of any its receipt of any written notice of any of the
foregoing.


(x) Patriot Act. (i) Neither Seller nor its investors is a Prohibited Person (as
defined below), has conducted any business or has engaged in any transaction or
dealing with any Prohibited Person or has engaged in any transaction relating to
any property or interests in property blocked pursuant to the Executive Order
(as defined below), has engaged in any transaction that evades or avoids any of
the requirements or prohibitions set forth in the Patriot Act, 50 U.S.C. Sec.
1701 et seq.


(ii) Seller investors are in compliance with all applicable orders, rules and
regulations issued by, and recommendations of, the U.S. Department of the
Treasury and OFAC (as defined below) pursuant to IEEPA (as defined below) and
the PATRIOT Act; and


(iii) None of Seller’s investors is a “Prohibited Foreign Shell Bank” (as
defined in the PATRIOT Act), or is named on any available lists of known or
suspected terrorists, terrorist organizations or of other sanctioned persons
issued by the United States government and/or the government(s) of any
jurisdiction(s) in which Seller is doing business; “Prohibited Person” means any
Person: (a) listed in the Annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
Order”); (b) that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of the Executive Order; (c) that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; (d) that is
named as a “specifically designated national (SDN)” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov.ofac/t11sdn.pdf or at any replacement
website or other replacement official publication of such list or is named on
any other U.S. or foreign government or regulatory list issued post-09/11/01;
(e) that is covered by IEEPA, OFAC or any other law, regulation or executive
order relating to the imposition of economic sanctions against any country,
region or individual pursuant to United States law or United Nations resolution;
or (f) that is an affiliate (including any principal, officer, immediate family
member or close associate) of a person or entity described in one or more of
clauses (a) - (e) of this definition of Prohibited Person. “IEEPA” means the
International Emergency Economic Power Act, 50 U.S.C. §1701 et seq. “OFAC” means
the U.S. Department of Treasury’s Office of Foreign Asset Control.


13

--------------------------------------------------------------------------------


(b) All representations and warranties made by Seller in this Agreement are made
as of the date of this Agreement and (except as otherwise provided in this
Agreement) shall be true and correct in all material respects as of the Closing
Date (it being understood that as of the Closing Date Seller shall deliver to
Buyer (1) an updated Schedule of Occupancy Agreements, (2) an updated schedule
of Leases reflecting terminations and expirations of Leases, modifications of
Leases, and new Leases and/or renewals entered into by Seller in accordance with
this Agreement, (3) an updated schedule of Service Contracts reflecting
terminations and expirations of Service Contracts, modifications to Service
Contracts, and new Service Contracts and/or renewals entered into by Seller in
accordance with this Agreement, and (4) an updated schedule (to Seller’s
knowledge) of suits, claims, investigations and proceedings; and any variations
between the information shown on such updated schedules and the information
shown in this Agreement (i) shall not be deemed a breach of a representation or
warranty by Seller or an inaccuracy in any representation or warranty by Seller,
(ii) shall not give rise to any liability on the part of Seller, and (iii) shall
not give rise to any right to Buyer to terminate this Agreement, or to receive a
refund of the Contract Deposit, or to any other right or remedy on the part of
Buyer, provided any such variations or changes are permitted in accordance with
the provisions of this Agreement). If, on the Closing Date, any such
representations and warranties are not true or accurate in all material
respects, then (subject to the parenthetical statement in the immediately
preceding sentence) Buyer, as its sole remedies, shall have the remedies set
forth in Section 14.2(b) of this Agreement.


Seller’s representations and warranties set forth in this Agreement (as same
shall be subject to amendment or update as provided in this Agreement) shall
survive the Closing for a period of twelve (12) months, and any claim to be
asserted by Buyer in connection with any of Seller’s representations and
warranties must be asserted not later than the date twelve (12) months after the
Closing, failing which such claim shall be deemed irrevocably waived.


7.2 Buyer’s Representations and Warranties. Buyer hereby represents and warrants
to Seller as follows:


(a) Buyer’s Existence. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of New Jersey. Buyer has
all necessary limited liability company power and authority to buy the Property
and to comply with the terms of this Agreement, and has obtained all necessary
limited liability company consents to purchase the Property and to enter into
and comply with the terms of this Agreement.


(b) Financial Resources. Buyer has available or has arranged to have available
all necessary funds and financings (if any) required for Buyer to pay the
Purchase Price and otherwise perform its obligations under this Agreement in a
timely manner. Nothing in this provision or otherwise in this Agreement shall
condition Buyer’s obligations on the obtainment of any such funds and/or
financing.


14

--------------------------------------------------------------------------------


(c) Authority. The execution and delivery of this Agreement by Buyer and the
consummation by Buyer of the transaction contemplated by this Agreement are
within the Buyer’s capacity and all requisite action has been taken to make this
Agreement valid and binding on Buyer in accordance with its terms.


(d) No Legal Bar. The execution by Buyer of this Agreement and the consummation
by Buyer of the transaction hereby contemplated does not and on the Closing Date
will not to Buyer’s actual knowledge (i) result in a material breach of or
default under any


indenture, agreement, instrument or obligation to which Buyer is a party, or
(ii) to Buyer’s actual knowledge, constitute a violation in a material respect
of any Legal Requirement.


(e) Patriot Act. (a) Buyer is not a Prohibited Person, has not conducted any
business or in any transaction or dealing with any Prohibited Person, has not
engaged in any transaction relating to any property or interests in property
blocked pursuant to the Executive Order;


(ii) Buyer is in compliance with all applicable orders, rules and regulations
issued by, and recommendations of, the U.S. Department of the Treasury and OFAC
pursuant to IEEPA and the PATRIOT Act.


(f) Buyer Review of Property Information and Inspection of the Property. Buyer
has inspected the Property and fully reviewed the Property Information
(including, without limitation, the Property Reports) provided by Seller to
Buyer (which reports, Buyer acknowledges, have been provided without
representation or warranty by Seller), and Buyer is fully familiar with all
defects and alleged defects affecting the Property, including, without
limitation, (i) environmental matters, and (ii) structural matters, construction
matters, maintenance matters, and compliance with law matters, including without
limitation (A) existence of third elevator shaft at the Property which is in
non-working condition (the elevator cab and/or operating equipment may not be
installed, or, if installed, is not working) (this issue may not be noted in the
Property Reports), (B) lack of permanent certificates of occupancy for the
Property, and possible lack of (or revocable nature of) temporary certificates
of occupancy for the Property (this issue may not be noted in the Property
Reports), and possible lack of other required permits, certificates,
registrations or licenses concerning the Property, (C) the fact that site work
pursuant to municipal site plan and other work for municipal approvals is not
complete, including without limitation: top course of pavement and striping in
rear parking area behind hotel and catering areas, and other required paving and
striping; fence along northerly property line; removal of dirt and construction
debris in lower parking lot; construction of additional lower parking area;
renovation of detached building in rear parking area; installation of dumpster
pads and fencing for hotel and restaurant (this issue may not be noted in the
Property Reports), (D) possible requirement by Governmental Authorities and/or
Legal Requirements for installation of fencing across the Land) (this issue may
not be noted in the Property Reports), (E) possible requirement for completion
of paving and/or installation of additional paving for parking areas (this issue
may not be noted in the Property Reports); (F) existence of an underground
storage tank on the Land (this issue may not be noted in the Property Reports);
and (G) that certain equipment, fixtures or personal property described in
certain Service Contracts, including without limitation the kitchen equipment
Lease (financing agreement) between Team, WOHA and Mase, as described on
Schedule C, may be lost or missing, including without limitation the
oven/microwave, slicer and food warmer.


(g) No Reliance. As of the Effective Date Buyer has performed all due diligence
and inspections necessary for Buyer to independently verify all information
important to Buyer’s determination of whether to proceed with the Closing, and
Buyer is not relying and shall not be relying upon any statements, covenants,
agreements, representations or warranties from Seller or any other party in
proceeding with the Closing, other than the statements, covenants, agreements
representations and warranties that are expressly set forth in this Agreement.


15

--------------------------------------------------------------------------------


(h) Related Entity. The Buyer and the tenant under the Operating Lease are
related and affiliated entities, having common ownership, and will be so until
the Closing has occurred, and (i) Buyer has approved the Operating Lease, and
the terms and provisions thereof, and (ii) the tenant under the Operating Lease,
and all guarantors of the Operating Lease, have approved this Agreement, and the
terms and provisions thereof. Nothing herein shall limit the right of Buyer
and/or the tenant under the Operating Lease to transfer any ownership interests
in the Buyer and/or the tenant under the Operating Lease after the Closing.


Buyer’s representations and warranties shall survive the Closing for a period of
twelve (12) months, and any claim to be asserted by Seller in connection with
any of Buyer’s representations and warranties must be asserted not later than
the date twelve (12) months after the Closing, failing which such claim shall be
deemed irrevocably waived.




7.3 Closing with Knowledge of Misrepresentation. Anything in this Agreement to
the contrary notwithstanding, if, at the Closing, a party to this Agreement has
knowledge or notice that any of the representations or warranties of the other
party to this Agreement are not true, and notwithstanding such notice or
knowledge such party closes title under this Agreement, then such party
conclusively shall be deemed to have waived any and all claims, rights and/or
remedies (if any) if might otherwise have had by reason of the untruth of such
representations and/or warranties of the other party (and this waiver shall
survive the Closing).


Section 8. Seller’s Covenants and Affirmative Obligations.


8.1 Maintenance and Operation of the Property. Until the Closing or earlier
termination of this Agreement, and subject to the provisions of this Agreement
and the provisions of the Operating Lease, Seller shall maintain and operate the
Property in substantially the same condition and manner as the Property is now
maintained and operated by the Seller, provided, however, that Seller shall have
no obligation to perform any maintenance or to perform any operations that are
the obligation of any tenant under any Lease,. Seller shall also maintain its
books and records in the usual regular and ordinary manner. Except as otherwise
provided for herein, all Personal Property shall be delivered and transferred to
Buyer (in its “as is, where is” condition as of the Closing) at no additional
cost to Buyer. No material items of tangible Personal Property owned or leased
by Seller shall be removed from the Hotel prior to the Closing (except as may
otherwise be permitted or performed under the Operating Lease), except in the
ordinary course of business or except for items for which replacements or
substitutions of approximately equal utility and value are provided to the
Hotel. Seller shall deliver to Buyer upon Buyer’s request, approximately fifteen
(15) days prior to the scheduled Closing Date, such then-current information
with respect to Guest Bookings, Occupancy Agreements and other bookings, as the
Seller customarily keeps or receives internally for its own use. Anything in
this Agreement to the contrary notwithstanding, Seller shall have the right, but
not the obligation, to make any improvements to the Property (including without
limitation installation of a fitness center) which are made in the ordinary
course of business or which otherwise are reasonably deemed by Seller to be
convenient or advantageous to the Property, provided that, except as otherwise
provided in this Agreement or any of the Leases, such improvements shall be made
the cost and expense of Seller.


16

--------------------------------------------------------------------------------


8.2 Leasing Activities. Until the Closing or earlier termination of this
Agreement, Seller shall (a) not amend or modify or renew (except pursuant to
existing renewal and/or extension provisions in such Leases) the terms of any of
the Leases (not including the Operating Lease) or enter into new leases for all
or any portion of the Property, without Buyer’s consent (which consent, except
in respect of the Operating Lease, Buyer shall not unreasonably deny, delay or
condition), except that Seller (in addition to any renewal pursuant to an
existing renewal and/or extension rights) shall have the right (but not the
obligation), in Seller’s sole discretion, to enter into new leases or extensions
of existing Leases in the ordinary course of business, provided that the terms
of such new leases or new extensions shall not be greater than one (1) year
(unless cancelable without penalty or premium after such one (1) year; it being
agreed that Buyer shall not unreasonably withhold, delay or condition its
consent or approval to such new leases or extensions of existing Leases which
shall have a term greater than one (1) year), and (b) perform its obligations as
landlord under the Leases and shall advise Buyer of any notices of default
received by Seller from tenants under the Leases (not including the Operating
Lease). Notwithstanding anything to the contrary contained in this Agreement,
Seller reserves the right, but is not obligated, to institute summary or other
proceedings against any tenant (including without limitation the Restaurant
Tenant and/or the Operating Tenant) as a result of a default by the tenant under
its Lease prior to the Closing Date. Anything in this Agreement to the contrary
notwithstanding, Seller makes no representations and assumes no responsibility
with respect to the continued occupancy of the Property or any part thereof by
any tenant (including without limitation the Restaurant Tenant) and Seller may
terminate any Lease (including without limitation the Restaurant Lease and/or
the Operating Lease) and/or allow same to expire prior to Closing in accordance
with the provisions of such Lease. Further, Buyer expressly agrees that it shall
not be grounds for Buyer’s refusal to close this transaction that any tenant
(including without limitation the Restaurant Tenant and/or the tenant under the
Operating Lease) is a holdover tenant or is in default under its Lease on the
Closing Date, or that such Lease has expired or been terminated by Seller in
accordance with its terms; and (unless Seller has exercised a right not to
close, in accordance with this Agreement) Buyer shall accept title subject to
such holding over or such default, or with such Lease expired or terminated,
with no reduction in or abatement of the Purchase Price and no liability on the
part of Seller in connection therewith.


8.3 Service and Supply Contracts; & Other Agreements. Until the Closing or
earlier termination of this Agreement, without Buyer’s prior written consent
(which consent Buyer shall not unreasonably deny, delay or condition), Seller
shall not (a) enter into any new service or supply contract, or renew any
Service Contract except pursuant to existing renewal and/or extension provisions
in such Service Contracts, that will be binding on either Buyer or the Property
from and after the Closing, except that Seller (in addition to any renewal
pursuant to an existing renewal and/or extension right) shall have the right
(but not the obligation), in Seller’s sole discretion, to enter into new Service
Contracts or extensions of existing Service Contracts in the ordinary course of
business, provided that the terms of such new or new extensions shall not be
greater than one (1) year (unless cancelable without penalty or premium after
such one (1) year; it being agreed that Buyer shall not unreasonably withhold,
delay or condition its consent or approval to such new Service Contracts or
extensions of existing Service Contracts which shall have a term greater than
one (1) year), and/or (b) enter into any other contract or agreement (including
any mortgage) that will be binding on either Buyer or the Property from and
after the Closing. Anything in this Agreement to the contrary notwithstanding,
Seller makes no representations and assumes no responsibility with respect to
the continued effectiveness of any Service Contract and Seller may terminate any
Service Contract (and/or allow same to expire) prior to Closing. Further, Buyer
expressly agrees that it shall not be grounds for Buyer’s refusal to close this
transaction that the contractor(s) under any Service Contract(s) are in default
under on the Closing Date, or that such Service Contract has expired or been
terminated by Seller in accordance with its terms; and (unless Seller has
exercised a right not to close, in accordance with this Agreement) Buyer shall
accept title subject to such default, or with such Service Contract terminated
or expired, with no reduction in or abatement of the Purchase Price and no
liability on the part of Seller in connection therewith.


17

--------------------------------------------------------------------------------


8.4 Insurance. Seller shall maintain in full force and effect all of its
existing insurance until the Closing Date.


8.5 Operations. During the thirty (30) day period immediately preceding the
Closing Date, and provided Buyer shall give reasonable prior written notice to
Seller, Buyer shall have reasonable access at reasonable intervals during normal
business hours to the books, records and other information concerning the
operations of the Hotel that are in the possession of the Seller or Seller’s
Manager and located in the Hotel, solely to assist Buyer in effectuating a
smooth transition in the ownership and management of the Property at the
Property; provided, however, that (i) Buyer and the Buyer Parties shall not
interfere with the normal management and operation of the Property, (ii) s Buyer
and the Buyer Parties shall hold all information acquired from such books and
records confidential in accordance with the provisions of this Agreement and any
separate confidentiality agreement signed by Buyer, (iii) Buyer shall repair any
damage to the physical condition of the Property caused by Buyer or its agents
in any such activities, (iv) Buyer and the Buyer Principals, jointly and
severally, shall protect, defend (with counsel reasonably acceptable to Seller),
indemnify, and hold harmless Seller and the other Seller Parties from and
against any and all liabilities, actions, suits, mechanics’ liens, judgments,
losses, costs, damages, expenses (including, without limitation, reasonable
attorneys’ fees and expenses), claims and demands of any nature whatsoever
suffered or incurred by or made against Seller and/or such other Seller Parties,
arising out of or in any way relating to the acts or omissions of Buyer or any
of the Buyer Parties, and (v) Buyer shall not be deemed to have assumed
management responsibilities prior to Closing by virtue of such access (and the
obligations of Buyer and the Buyer Principals under this Section shall survive
the termination of this Agreement.


8.6 Covenants Regarding Employees. Seller shall or shall cause Seller’s Manager
to terminate all Hotel Employees as of Closing. Buyer and Seller agree to
cooperate reasonably with each other to the extent legally permissible in the
defense of any claims brought by or on behalf of Hotel Employees or former
employees against Seller or Buyer. With respect to any information concerning
any employees made available to Buyer, Buyer shall observe all Legal
Requirements relating to the privacy of the information, and shall indemnify,
defend and save harmless Seller from and against all claims demands, actions,
losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees) filed against or incurred by Seller to the extent arising out
of any breach (or alleged breach) of the obligations and agreements of Buyer
under this Section 8.6; provided, however, that to the extent Buyer is obligated
to indemnify, defend and hold harmless Seller hereunder, such obligation shall
be an obligation of Buyer and Buyer’s Principals, jointly and severally. The
provisions of this Section 8.6 shall survive the Closing.


8.7 Reservations, Marketing and Sales.


(a) Marketing and Sales. While this Contract is in effect, Seller shall to use
commercially reasonable efforts to take Guest Bookings and enter into Occupancy
Agreements (except to the extent that such Occupancy Agreement are in respect of
the premises demised under the Operating Lease, in which case they shall be
governed by the Operating Lease) in the ordinary course of business in
accordance with its past practices. While this Contract is in effect, Seller
shall continue to support all marketing and sales functions at the Property
(except in respect of catering, the marketing and sales respecting which shall
be the obligation of the tenant under the Operating Lease) and promote the
business of the Property in generally the same manner as Seller did prior to the
execution of this Agreement (except in respect of catering, the promotion
respecting which shall be the obligation of the tenant under the Operating
Lease).


(b) Pre-closing Reservations. All inquiries received by Seller prior to the
Closing from business generators seeking to make advance Guest Bookings,
reservations or enter into Occupancy Agreements (except to the extent that such
Occupancy Agreement are in respect of the premises demised under the Operating
Lease, in which case they shall be governed by the Operating Lease) for the
Property will be booked at the Property in accordance with the standard
practices of Seller and at rates, prices and upon terms customarily charged by
Seller and Seller’s Manager for such uses and services.


18

--------------------------------------------------------------------------------


(c) Cancellations. Neither Seller nor Seller’s Manager shall, without the prior
written consent of Buyer (which consent Buyer agrees not to unreasonably
withhold, delay or condition), cancel any existing Occupancy Agreement or new
Occupancy Agreement obtained after the Effective Date, except in the event of
(i) a default by the other party to such Occupancy Agreement or (ii) the booking
of a replacement Occupancy Agreement which is more advantageous (ie., better
price or terms) to the Hotel than the terminated Occupancy Agreement and either
the Occupancy Agreement permits Seller to cancel, or the other party to the
Occupancy Agreement agrees to the cancellation.


Section 9. Closing and Closing Obligations.


9.1 Closing. The closing of the transaction contemplated hereby (the “Closing”)
shall occur on December 29, 2005 or on the next preceding Business Day if such
date is not a Business Day, at a time of no later than 2:00 p.m. Eastern
Standard Time (the “Scheduled Closing Date”); provided, however, (i) Seller
shall have the right to adjourn the Scheduled Closing Date one or more times
pursuant to and in accordance with Section 6.2 and/or for any other reason,
provided that, except for adjournments pursuant to Section 6.2, Seller shall not
adjourn the Scheduled Closing Date for a period or periods in excess of sixty
(60) days in the aggregate and (ii) time shall be of the essence as against
Buyer as to the Scheduled Closing Date set forth above, provided, however, that
Buyer, upon payment to Seller (by wire transfer of immediately available federal
funds to the account designated by Seller) of an additional deposit in the
amount of Two Hundred Thousand Dollars ($200,000) prior to the Scheduled Closing
Date (the “Closing Adjournment Payment”) shall have the right to extend the
Closing by written notice to Seller one or more times provided that such
adjournment shall not in any event be beyond March 28, 2006 (the Scheduled
Closing Date, as may be adjourned or extended pursuant to this provision, the
“Closing Date”); provided, however that (a) the first such extension by Buyer
shall be effective only if notice thereof is given by Buyer to Seller prior to
the Scheduled Closing Date set forth above, accompanied by simultaneous payment
by Buyer to Seller of the Closing Adjournment Payment and (b) any subsequent
such extension shall be effective only if notice thereof is given by Buyer to
Seller prior to the date to which the Scheduled Closing Date previously has been
duly adjourned pursuant to this provision, (c) in no event shall Buyer have the
right to adjourn the Scheduled Closing Date unless Buyer has paid to Seller the
Closing Adjournment Payment and (d) in no event shall Buyer have the right to
adjourn the Scheduled Closing Date beyond March 28, 2006, and time shall be of
the essence as against Buyer as to such adjourned Closing Date.


9.2 Seller’s Closing Obligations. (a) On the Closing Date, Seller shall execute,
acknowledge (if necessary) and deliver to Buyer, and/or pay, as the case may be,
the following:


(i) The Deed with such changes as may be reasonably required by Seller to
conform to the prevailing facts;


(ii) An unitemized bill of sale conveying to Buyer (without representation or
warranty, except as hereinafter provided) Seller’s interest in and to the
tangible Personal Property, in substantially the form attached hereto as Exhibit
C, with such changes as may be reasonably required by Seller to conform to the
prevailing facts (the “Bill of Sale”); provided, however, that except in respect
of (1) those items of tangible Personal Property which are subject to a
financing or leasing agreement otherwise entered into by Seller in accordance
with the provisions of this Agreement and which do not, in the aggregate,
require monthly payments in excess of $2,000.00, and (2) those items of tangible
Personal Property which are subject to a financing or leasing agreement
described on Schedule C, the Bill of Sale shall provide a warranty by Seller
than Seller has not leased, pledged, encumbered or hypothecated such items.


19

--------------------------------------------------------------------------------


(iii) An affidavit from Seller in substantially the form attached hereto as
Exhibit F (the “Affidavit of Title”);


(iv) An assignment and assumption agreement assigning to Buyer (without
representation or warranty) all of Seller’s right, title and interest in and to
the Leases (to the extent then in effect), in substantially the form attached
hereto as Exhibit D, with such changes as may be reasonably required by Seller
to conform to the prevailing facts (the “Assignment and Assumption of Leases”);


(v) An assignment and assumption agreement assigning to Buyer (to the extent
freely assignable, and without representation or warranty) all of Seller’s
right, title and interest in and to the Service Contracts, in substantially the
form attached hereto as Exhibit E, with such changes as may be reasonably
required by Seller to conform to the prevailing facts (the “Assignment and
Assumption of Contracts”);


(vi) An assignment and assumption agreement assigning to Buyer (to the extent
freely assignable, and without representation or warranty) all of Seller’s
right, title and interest in and to any Permits (not including Seller’s Liquor
License), in substantially the form attached hereto as Exhibit G, with such
changes as may be reasonably required by Seller to conform to the prevailing
facts (the “Assignment and Assumption of Permits”);


(vii) Intentionally omitted;


(viii) A Certificate of Non-Foreign Status from Seller in the form required by
law in order to establish that Seller is not a foreign person or a nonresident
person for purposes of Section 1445 of the Internal Revenue Code of 1986,
respectively;


(ix) Notices to the Tenants under the Leases and providers under the Service
Contracts, informing them of the sale and transfer of the Property to Buyer
(“Notices to Tenants and Service Providers”); Seller shall cooperate with Buyer
in furnishing the Notices to Tenants and Service Providers but Buyer shall be
responsible for delivery of such notices;


(x) A settlement statement (the "Settlement Statement") documenting the Closing
and reflecting the Purchase Price, charges, credits, adjustments and prorations;


(xi) Such documents (such as limited liability company resolutions, good
standing certificates, corporate resolutions or partnership authorizations and
certified limited liability company, corporate or partnership organizational
documents) as are reasonably required by Buyer or the Title Company to evidence
the existence and good standing of Seller and the authority of Seller as a
limited liability company to enter into and consummate the transactions
contemplated by this Agreement;


(xii) All forms, affidavits and certificates required to be filed in connection
with the imposition and/or payment of any and all applicable federal, state,
county, municipal and other real property transfer taxes with respect to the
transactions set forth herein (collectively, the “Conveyance Tax Documents”), in
proper form for submission, prepared, executed and acknowledged by Seller;


20

--------------------------------------------------------------------------------


(xiii) A schedule of all Occupancy Agreements as of the Closing Date (the
“Occupancy Agreement Report”) and copies of the Occupancy Agreements, if any.
The Occupancy Agreement Report shall be in Seller’s standard reporting format;


(xiv) An updated Guest Bookings Report as of the Closing Date in Seller’s
standard reporting format and including, without limitation, the name and
contact information for such reservation, the average rate, the number of room
nights, projected revenue, arrival and departure dates and the amount of any
prepaid expenses and Advance Deposits related thereto;


(xv) A statement of all delinquencies under the Leases (not including the
Operating Lease);


(xvi) Schedule of Accounts Receivable updated to the Closing Date;


(xvii) All Records (to the extent in the possession of Seller);


(xviii) All original (to the extent in the possession of Seller) or (to the
extent in the possession of Seller)certified copies of Lease Files (not
including the Operating Lease) and Service Contracts;


(xix) Evidence of the termination of the Management Agreement;


(xx) Intentionally omitted;


(xxi) An updated Schedule of Leases, if applicable, and an updated Schedule of
Service Contracts, if applicable;


(xxii) A certificate stating that each of the representations and warranties of
Seller contained in this Agreement are made as of the Closing Date and are true
and correct, subject only to those variations from such representations and
warranties as are either specifically permitted by this Agreement or as are set
forth in the certification;


(xxiii) All Hotel building and guest room keys and the combinations to all safes
located in the Hotel; and keys to safe deposit boxes (if any) at the Hotel which
are not, at the Closing, in use by guests, all receipts and agreements relating
to all safe deposit boxes (if any) and a complete list of all safe deposit boxes
in use by guests, which list shall contain the names and room numbers of each
depositor;


(xxiv) Only if and to the extent such assignment shall be lawful, an assignment
and assumption agreement assigning to Buyer (and/or, as directed by Buyer, the
tenant under the Operating Lease), without representation or warranty by Seller,
and otherwise in form and substance reasonably acceptable to the parties, all of
Seller’s right, title and interest in and to the ownership interests in Wilshire
Hospitality Services, LLC and Wilshire Hospitality Services II, LLC, the
entities to which were issued, at the request of Seller or an affiliate of
Seller, the liquor licenses for the Hotel and the catering facility (not
including any liquor license owned or held by, or leased to, the tenant under
the Restaurant Lease or any other Lease), and pursuant to which Buyer (and/or,
as directed by the Buyer, the Tenant under the Operating Lease) shall assume, as
of the Closing all such ownership interests and the rights and obligations
respecting same (the “Assignment and Assumption of Ownership Interests”).


21

--------------------------------------------------------------------------------


(xxv) All other documents necessary to consummate the transactions contemplated
by this Agreement, provided same do not increase the obligations of Seller nor
diminish the rights of Seller.


(b) On the Closing Date, to the extent the same are not credited against the
Purchase Price or will not be paid from the proceeds of the sale of the
Property, Seller shall pay such closing costs and prorations that are to be paid
by Seller as provided in this Agreement.


9.3 Buyer’s Closing Obligations. On the Closing Date, Buyer shall:


(a) Pay to Seller the Purchase Price, as same may be adjusted pursuant to this
Agreement for all closing costs and prorations to be paid by Buyer as provided
herein,


(b) Pay all other sums required to be paid by Buyer as of the Closing Date in
order to consummate the transactions contemplated by this Agreement or owed by
Buyer to Seller as of the Closing Date pursuant to any provision of this
Agreement;


(c) Execute (as applicable) acknowledge (if necessary) and deliver to Seller,
the following:


(i) The Bill of Sale;


(ii) The Assignment and Assumption of Leases (pursuant to which Buyer shall
assume all obligations under the Lease from and after the Closing);


(iii) The Assignment and Assumption of Contracts (pursuant to which Buyer shall
assume all obligations under the Service Contracts from and after the Closing;


(iv) The Assignment and Assumption of Permits (pursuant to which Buyer shall
assume all obligations under the transferred Permits from and after the
Closing);


(v) The Conveyance Tax Documents;


(vi) The Sales Tax Documents;


(vii) The Ownership Evidence;


(viii) If same shall be lawful, the Assignment and Assumption of Ownership
Interests; 


(ix) The Notices to Tenants and Service Providers;


(x) Such documents (such as limited liability company resolutions, good standing
certificates, corporate resolutions or partnership authorizations and certified
limited liability company, corporate or partnership organizational documents) as
are reasonably required by Seller or the Title Company to evidence the existence
and good standing of Buyer and the authority of Buyer as a limited liability
company to enter into and consummate the transactions contemplated by this
Agreement;


(xi) The Masessa Release (if not previously delivered to Seller and Seller has
not previously exercised its right to terminate this Agreement by reason of the
non-delivery thereof); and


22

--------------------------------------------------------------------------------


(xii) The Settlement Statement;


(d) Enter into an Employment Agreement with David Strauss (the “Strauss
Employment Agreement”), in form and substance reasonably satisfactory to Buyer
and David Strauss, pursuant to which David Strauss shall be employed by Buyer
for not less than the nine (9) month period from and after the Closing as
general manager of the Hotel and the other facilities at the Property, having
duties and authority substantially equivalent to those he had and exercised
immediately prior to the Effective Date, at a salary and benefits not less than
the salary and benefits he received as general manager of the Hotel immediately
prior to the Effective Date; provided, however, that Buyer shall not be required
to enter into such Employment Agreement unless (A) David Strauss is, immediately
prior to the Closing, employed by Buyer as general manager of the Hotel and (B)
David Strauss is, at the time of the Closing, willing to enter into such
agreement with Buyer; and


(e) Perform and satisfy, or cause to be performed and satisfied, all other
obligations and conditions on the part of Buyer to be performed or satisfied
as of the Closing Date under this Agreement.


9.4  Closing Costs. Expenses in connection with the transaction contemplated by
this Agreement shall be paid as follows:


(a) Seller shall pay for the following: (i) Seller’s attorneys’ fees; (ii) all
recording fees and filing fees to record any release of any mortgages or other
liens affecting the Property which are not Permitted Exceptions and which Seller
is required to pay or discharge pursuant to this Agreement; and (iii) the
conveyance tax due on the conveyance and sale of the Real Property to Buyer, as
provided in Section 9.5.


(b) Buyer shall pay for the following: (i) Buyer’s attorneys’ fees; (ii) all
recording and filing fees to record the Deed and other conveyance documents,
(ii) the cost of the Owner’s Title Policy in the amount of the Purchase Price,
plus any additional cost for an extended policy and any endorsements thereto and
any survey or survey updates or certifications or title searches; and (iii) any
applicable sales taxes as provided in Section 9.5. Buyer and Buyer’s Principals,
jointly and severally will indemnify, defend (with counsel reasonably acceptable
to Seller) and hold Seller and/or the other Seller Parties harmless from
applicable sales taxes, and all fines, interest and penalties charged in
connection therewith, and this provision shall survive the Closing.


(c) The provisions of this Section 9.4 shall survive the Closing or the earlier
termination of this Agreement.


9.5 Sales and Transfer Taxes. At the Closing, Seller shall pay the New Jersey
real property transfer taxes imposed upon or payable in connection with the
transfer of title to the Real Property and the recordation of the Deed, which
transfer taxes shall, at Seller’s election, be allowed for out of the Purchase
Price and paid by Buyer on behalf of Seller at the Closing. At the Closing,
Seller and Buyer shall each execute, acknowledge (if appropriate) and deliver
the Conveyance Tax Documents to the Title Company or to the appropriate
governmental offices. At the Closing, Buyer shall pay all applicable sales taxes
in connection with the sale and conveyance of the Personal Property, and Seller
and Buyer shall each execute, acknowledge (if appropriate) and deliver any
required sales tax documentation (“Sales Tax Documents”) to the Title Company or
to the appropriate governmental offices. The payment of the Real Property
transfer taxes and Personal Property sales taxes shall be made payable directly
to the order of the appropriate governmental offices. The provisions of this
Section 9.5 shall survive the Closing.


23

--------------------------------------------------------------------------------


9.6 Conditions to the Obligations of Seller to Close. (a) The obligation of
Seller to close hereunder shall be subject to the satisfaction of each of the
following conditions.


(i) Buyer shall have performed all of Buyer’s material obligations and covenants
under this Agreement to be performed at or prior to the Closing, including
without limitation the payment of all amounts to be paid by Buyer (including
without limitation the Purchase Price) and the delivery of all documents to be
delivered by Buyer (including without limitation the Masessa Release).


(ii) All of the representations and warranties of Buyer hereunder shall be true,
complete and correct in all material respects.


(iii) There shall have occurred no default under the Operating Lease beyond any
applicable notice and cure period, nor shall there have occurred any of the
events described in Section 9.01 of the Operating Lease.


(iv) Seller shall have obtained the ISRA Compliance Instrument, as provided in
Section 15.


(b) If any of the forgoing conditions are not satisfied, then Seller may elect
(1) to terminate this Agreement, (2) to waive noncompliance with any such
condition, or (3) with respect to a default by Buyer under this Agreement, the
remedies available to Seller for a default by Buyer as set forth in Section 14.3
hereof:


9.7 Conditions to the Obligations of Buyer to Close. (a) The obligations of
Buyer to close hereunder shall be subject to the satisfaction of each of the
following conditions.


(i) Seller shall have performed all of Seller’s material obligations and
covenants under this Agreement to be performed at or prior to the Closing.


(ii) All of the representations and warranties of Seller hereunder shall be
true, complete and correct in all material respects as of the Closing Date;
provided, however, that Seller shall be permitted to update information as of
the Closing Date as permitted or in accordance with the requirements of this
Agreement; and Seller shall have delivered at the Closing the certificate
described in Section 9.2(a)(xii) of this Agreement.


(iii) The Title Company, or any other title company licensed to do business in
New Jersey, shall be willing to issue to Buyer the Owner’s Title Policy in form
and substance consistent with the provisions of Section 6 hereof.


(b) If any of the forgoing conditions are not satisfied, then Buyer may elect
(1) to terminate this Agreement, (2) to waive noncompliance with any such
condition, or (3) with respect to a default by Seller under this Agreement, the
remedies available to Buyer for a default by Seller as set forth in Section 14.2
hereof:


9.8 Possession. At the Closing, Seller shall cause possession of the Hotel to be
delivered to Buyer immediately upon Closing, free and clear of all leases,
tenancies and occupancies, except for (i) the Leases and rights of tenants under
the Leases, (ii) the Service Contracts, (iii) the Permitted Exceptions, (iv)
Hotel guests, (v) Occupancy Agreements, and (vi) Permitted Exceptions.


24

--------------------------------------------------------------------------------


Section 10. Prorations.


10.1 Items to be Prorated. All taxes, assessments, charges, expenses, room
revenues and other income shall be prorated between Seller and Buyer as of the
Cut-Off Time (except as otherwise specifically provided). The intent of the
closing date adjustment set forth in this Section 10.1 (the “Closing Date
Adjustment”) is to credit or charge, as the case may be, Seller with all
revenues and expenses respecting the Property which are attributable to
operations before the Cut-Off Time (except as otherwise specifically provided)
and to credit or charge, as the case may be, Buyer with all such revenues and
expenses attributable to operations on or after the Cut-Off Time (except as
otherwise specifically provided). Without limiting the generality of the
foregoing, specific charges and income shall be prorated as follows:


(a) Real Property Taxes. (i) All real property taxes and assessments shall be
prorated as of the Closing Date on a per diem basis. Seller shall be responsible
for all such taxes and installments of assessments accruing with respect to the
Property prior to the Closing Date and Buyer shall be responsible for all such
taxes and assessments (with respect to the Property) which accrue from and after
the Closing Date. Any tax refunds or rebates which apply to periods before the
Closing Date shall remain the property of Seller. If the final amount of such
taxes and/or assessments and/or liens is not known at the time of Closing
(whether by reason of a change in the Property value or the applicable tax rates
or otherwise), then to the extent not known the proration shall be based upon
the final bill for the immediately preceding fiscal year for such charge,
provided that, if the actual charges for such items for the current year are
more or less than the charges for the preceding year, Seller and Buyer shall
adjust the proration of such items and Seller or Buyer, as the case may be,
shall pay to the other within ten (10) calendar days after demand any amount
required as a result of such adjustment and this covenant shall not merge with
the Deed but shall survive the Closing. Nothing in this provision shall waive or
affect the obligations of the tenant under the Operating Lease, to make payments
on account of real property taxes


(ii)If, subsequent to the Closing Date, any proceeding shall result in a
reduction of any assessment, tax or other charge for the applicable fiscal year
in which the Closing occurs, the amount of the savings or refunds for such
fiscal year, less the reasonable expenses (including reasonable fees and
disbursements payable to attorneys or consultants) incurred in connection with
such proceedings shall be apportioned between Seller and Buyer as of the Closing
Date as if the reduction had been known as of that date. Neither Seller nor
Buyer will withdraw, settle or compromise any reduction proceeding affecting the
Property without the prior written consent of the other, which consent shall not
be unreasonably withheld or delayed, except that the consent of Seller shall not
be required for the fiscal years after that in which the Closing Date occurs,
and the consent of Buyer shall not be required for fiscal years in which the
Closing Date occurs and prior thereto. The party benefited by the reduction
shall promptly pay the other party said party's share of such reduction (it
being agreed, however, that Seller shall be obligated to pay to Buyer Buyer’s
share of any reduction to which Buyer may be entitled hereunder, only if Seller
actually receives payment of the reduction, and then only in proportion to the
amount Seller actually receives). Seller shall be entitled to keep and retain
all of the savings or refunds from any proceeding which results in a reduction
of any assessment, tax or other charge for any fiscal year prior to the
applicable fiscal year in which the Closing occurs, and shall have sole control
over any such proceeding; Buyer shall be entitled to keep and retain all of the
savings or refunds from any proceeding which results in a reduction of any
assessment, tax or other charge for any fiscal year after the applicable fiscal
year in which the Closing occurs, and shall have sole control over any such
proceeding. This provision shall survive the Closing.


(b) Permit Fees. Current payments (that is, attributable to the year or other
applicable period in which the Closing occurs) of fees and charges under any
licenses, permits, certificates or approvals relating to the Property, or the
use or occupancy thereof, if any (but this shall apply to the Liquor License
only if the Assignment and Assumption of Ownership Interests is executed and
delivered at the Closing).


25

--------------------------------------------------------------------------------


(c) Sewer and other public utility charges. If consumption of sewer service is
measured by meters, prior to the Closing Date Seller shall obtain a reading of
each such meter and a final bill as of the Closing Date. If there is no such
meter or if the bill for any of the foregoing will not have been issued as of
the Closing Date, the charges therefor shall be adjusted as of Closing Date on
the basis of the charges of the prior period for which such bills were issued
and shall be further adjusted between the parties when the bills for the correct
period are issued (and this obligation shall survive the Closing).


(d) Rent. Rent and additional rent under the Leases shall be prorated as of the
Cut-Off Time on a per diem basis and Buyer shall receive a credit for its
proportionate share of the rent previously actually received by Seller for the
month in which the Closing Date occurs and for all rent actually prepaid by more
than thirty (30) days. Buyer shall receive a credit for all cash Advance
Deposits (if any) that Seller holds as of the Closing Date, other than any
assignable certificates of deposit or letters of credit, which shall be assigned
to Buyer, provided that Buyer and Buyer’s Principals, jointly and severally,
indemnify, defend (with counsel reasonably acceptable to Seller) and hold Seller
and the other Seller Parties harmless from any and all obligations relating to
such Advance Deposits assigned to Buyer. Seller shall cooperate with Buyer and
execute all reasonable, necessary documents and instruments and undertake
communications with parties to such certificates of deposits and letters of
credit to facilitate their transfer to Buyer. Buyer shall be responsible for
setting up accounts and making necessary deposits with respect to cash Advance
Deposits. At Closing, Seller shall provide Buyer with a statement of arrearages,
if any, under the Leases. If the any of the Leases contains obligations for
utility charges, rent escalations for taxes or other operating expenses,
insurance or other forms of additional rent, and Seller shall have collected any
portion of such additional rent for a period on or after the Closing Date, then
the same shall be apportioned and credit given to Buyer for such period. If such
additional rent have not been billed, or if billed, have not been collected by
Seller as of the Closing Date, then Buyer shall (i) in good faith and with due
diligence bill and collect such additional rent and when the amount of such
additional rent is determined and collected by Buyer, the same shall be
apportioned as provided herein, (ii) to the extent allocable to Seller, hold the
first monies so received in trust for the benefit of Seller, and (iii) to the
extent required to pay the amounts due to Seller for the period up to the
Closing Date, promptly remit the same to Seller.


(e) Utilities. Prior to the Closing, Seller shall notify all utility companies
servicing the Property of the anticipated change in ownership and request that
all billings after the Closing be made to Buyer at the Hotel address. As close
as practicable to the anticipated Closing Date, Seller shall request that the
utility companies perform final readings on all gas, water and electric meters
on or before the Closing Date, if possible. If final readings are not possible,
gas, water, phone line, cable televisions (if any), satellite television service
(if any), internet service (if any) and electric charges will be prorated based
on the most recent period for which costs are available. Seller shall be
responsible for charges before the Closing and Buyer shall be responsible for
charges from and after the Closing. There shall be no proration with respect to
Seller deposits, retentions, and holdbacks then being held by any utility
company, all of which shall remain the property solely of Seller. Buyer shall be
responsible for setting up accounts and making necessary deposits with any
utility company.


(f) Service Contracts & Other Agreements. (i) Current charges and payments under
the Service Contracts shall be prorated as of Closing. Any prepaid charges or
transferable deposits paid by Seller under the Service Contracts shall be
credited to Seller at the Closing. Any non-transferable deposits shall remain
the property solely of Seller.


26

--------------------------------------------------------------------------------


(ii) Any other provisions of this Agreement to the contrary notwithstanding,
including without limitation the provisions of Section 4.2(a), Section
6.1(a)(iv), Section 7.1(a)(iii), and, Section 10.1(f)(i), (A) prior to the
Closing Seller shall pay and discharge the Air Conditioning Agreement, and (B)
if for any reason any of the equipment leases, financing leases or agreements or
similar financing instruments which are included as Service Contracts cannot be
duly assigned to Buyer and assumed by Buyer at the Closing, with Seller released
from all obligations in respect of such Service Contracts accruing from and
after the Closing (including without limitation inability or failure by Seller
to obtain any necessary consent to such assignment and/or release of Seller),
then (x) Seller shall have the right, at or prior to the Closing, to pay and
discharge such equipment leases, financing leases or agreements or similar
financing instruments and (y) at the Closing Buyer shall pay to Seller, as
additional purchase price, the amounts (if any) paid by Seller to pay and
discharge such equipment leases, financing leases or agreements or similar
financing instruments.


(g) Cash House Funds, Guest Ledgers and Accounts Receivable. All cash on hand in
the Hotel in cash registers, cashiers’“banks”, and change funds as of the
Cut-Off Time will be purchased by Buyer and credited (in the amount thereof) to
Seller and debited (in the amount thereof) to Buyer. All House Funds shall
remain the sole property of Seller and shall be applied and returned to Seller
at the Closing. “House Funds” shall mean cash on hand in the Hotel’s operating
accounts and restricted and other cash accounts (e.g., payroll accounts, credit
card accounts, money market accounts, petty cash bank accounts, travel agent
commission accounts and accounts for excess operating funds) maintained by
Seller with respect to the Hotel as of the Cut-Off Time. All amounts in the
Guest Ledger (including charges for rooms, food, beverage, telephone charges and
otherwise) accruing prior to the Cut-Off Time, shall be purchased by Buyer and
credited to Seller (in the amount thereof), and all amounts in the Guest Ledger
accruing after such time shall belong to Buyer; however, Seller’s credit for the
amounts which are attributable to the night preceding the Closing Date shall be
fifty percent (50%) of such amounts. The entire Guest Ledger shall thereupon
become the property of Buyer. “Guest Ledger” shall mean any accounts of guests
of the Hotel who have not checked out as of the Cut-Off Time, subject to
customary underwriting (i.e., credit card deposits, etc.). Buyer shall receive a
credit for all prepaid rents and all Advance Deposits and advance payments under
Guest Bookings, Occupancy Agreements, tradeout agreements, discounts,
complimentary rooms, coupons and gift certificates for use of the Property on
and after the Closing Date. Any Advance Deposits or advance payments received by
Seller from and after the Closing with respect to Guest Bookings or Occupancy
Agreements for dates from and after the Closing shall be forwarded to Buyer upon
receipt by Seller. Seller makes no representation or warranty concerning, and
shall have no liability or obligation in connection with, the collectibility of
any accounts assigned or transferred by Seller to Buyer (and this sentence shall
survive the Closing).


(h) Accounts Payable and Expenses. Subject to the following, all unpaid accounts
payable due from the Hotel and all expenses payable by the Hotel (not including,
for instance, accounts payable by, and expenses of, guests, patrons, and/or
customers) accrued prior to the Closing and relating to operations of the
Property prior to the Closing shall be paid by Seller. Buyer alone shall be
responsible for all accounts payable related to Personal Property, Service
Contracts, or otherwise to the extent not yet delivered, or services, to the
extent not yet rendered, as of the Closing, providing the same are incurred in
the ordinary course of business, and such Personal Property, Service Contracts
or other items are delivered and/or such services rendered, after the Closing.
In addition to the foregoing, all accounts payable and expenses relating to
operations of the Property after Closing will be paid by Buyer. Prepaid expenses
with respect to all such items as of the Closing Date shall be prorated and
credited to Seller.


27

--------------------------------------------------------------------------------


(i) Employee Compensation. Seller shall pay all wages and fringe benefits
(including accrued vacation pay, sick pay, payroll taxes and retirement and
insurance benefits), if any, of all Hotel Employees for the period up to but not
including the Closing Date.


10.2 Obligations of Tenants. Notwithstanding anything to the contrary in Section
10.1, except as otherwise provided in this Section 10, no adjustments between
Seller and Buyer shall be made for any payment of operating expenses which are
obligations of Tenants under the Leases which have not been paid by such Tenant
(unless Seller shall have paid such amounts on behalf of such Tenants or Seller
shall be due amounts from such tenants, in which case Buyer and Seller shall
adjust for such items), and Buyer shall look solely to such Tenants for the
payments of such items. 


10.3 Preliminary Statement of Prorations and Adjustments; Post-closing
Adjustment. No later than five (5) Business Days before the Closing Date, Seller
shall prepare and provide to Buyer for its review and comment a preliminary
statement of the prorated and adjusted items set forth above (collectively, the
“Prorations”). At least two (2) Business Days prior to Closing, Buyer and Seller
shall agree on Prorations for the purposes of Closing, subject, however, to a
final adjustment and review immediately prior to and as of the Cut-Off Time. If
the amount of any prorated item or adjusted item is not known at the Closing,
the parties agree that such items shall be prorated at the Closing upon the
basis of the best information available, and shall be adjusted when the actual
amount(s) of such items are known, with appropriate charges and credits to be
made. Not later than thirty (30) days after the Closing Date, Buyer and Seller
shall review all of the amounts and calculations made with respect to the
Closing Date Adjustment, and any final correction shall be made to the Closing
Date Adjustment, and Seller and Buyer at that time shall settle any funds owed
to each other.


10.4 No apportionment shall be made of any insurance premiums, nor will any
insurance policies benefiting or relating to Seller or the Property be assigned
to Buyer.


10.5 The provisions of this Section 10 shall survive the Closing.


Section 11 Additional Covenants.


11.1 Past Due Rents and Accounts Receivable. The past due rents and accounts
receivable on the Closing Date (except for Guest Ledger receivables purchased by
Buyer pursuant to Section 10.1 above) shall remain the sole property of Seller.
Buyer (without charge to Seller) shall use commercially reasonable efforts to
collect, on Seller’s behalf, delinquent rents or accounts receivable accrued
during the month in which Closing occurs; provided, however, that, after the
Closing, the rents and accounts receivable received by Buyer shall be applied
first to current balances due from such payors, then to delinquent balances due
Buyer from such payors and then to amounts due Seller from such payors for the
month in which the Closing occurred (less reasonable costs and legal fees
incurred in collection thereof). If Seller receives any rent or other sums due
under any Leases or accounts receivable attributable to the period of time from
and after the Closing Date, Seller shall pay over to Buyer any such amounts upon
the later to occur of the Closing or Seller’s receipt thereof. The provisions of
this Section 11.1 shall survive the Closing.


11.2 Intentionally omitted.


11.3 Intentionally omitted.


28

--------------------------------------------------------------------------------


11.4 Permits. (a) Buyer shall be fully responsible for and shall pay all costs
and fees required to be paid in connection with transfer of any and all Permits
currently held by Seller, and shall pay all transfer and license fees in
connection therewith, as well as applying for and obtaining any and all new
licenses, permits, certificates and/or approvals necessary or appropriate in
connection with the operation of the Property and the consummation of the
purchase and sale of the Property. Buyer shall prosecute its applications in
accordance with the rules and procedures set forth under applicable law. Seller
shall, at the sole cost and expense of Buyer, cooperate in a reasonable manner
to assist Buyer in obtaining the transfer or issuance of such licenses, permits,
certificates and approvals. Buyer acknowledges and agrees that it may not be
possible to complete such transfers or issuances prior to the Closing, and
Seller covenants and agrees that it shall cooperate reasonably with Buyer or its
management company for the continued operation of the Property under the
existing Permits to the extent permitted by applicable law, at the sole cost and
expense of Buyer, and provided that Buyer at Buyer’s sole cost and expense
maintains and keeps in effect such insurance for the benefit of Seller as Seller
may reasonably required (and Buyer and Buyer’s Principals, jointly and
severally, hereby agree to protect, defend (with counsel reasonably acceptable
to Seller), indemnify and hold harmless Seller and the other Seller Parties from
and against any and all liabilities, actions, suits, liens, fines, penalties,
judgments, losses, costs, damages, expenses (including, without limitation,
reasonable attorneys’ fees and expenses), claims and demands of any nature
whatsoever suffered or incurred by or made against Seller an/or the other Seller
Parties, arising out of or in any way relating to cooperation and continued
operation of the Property). Anything in this Agreement to the contrary
notwithstanding, nothing in this Agreement shall make Buyer’s obligations under
this Agreement subject to the transferability of any of the Permits to Buyer,
and Buyer’s obligations under this Agreement shall remain unamended and in full
force and effect, and the Closing shall take place as provided in this Agreement
(except that Seller shall not transfer to Buyer any Permit unless it shall be
lawful and permissible for Seller freely to do so), without any abatement of or
credit against the Purchase Price nor to any liability on the part of Seller.
This paragraph shall not be applicable to the Liquor License, the transfer of
which shall be governed by Section 11.15.


(b) The provisions of Section 11.4(a) and any other provision of this Agreement
to the contrary notwithstanding, in the event that any governmental or
quasi-governmental authority requires a resale certificate, certificate of
occupancy, certificate of continued occupancy, smoke detector permit, fire alarm
permit, fire sprinkler permit, or any other permit, license, certificate or
approval in connection with the transfer of the Property contemplated by this
Agreement, and/or the use or occupancy of the Property or any part thereof from
or after the Closing, including without limitation the use or occupancy of the
catering premises demised pursuant to the Operating Lease (“Certificates”),
Buyer, at Buyer’s sole expense, and in a timely manner, shall be responsible for
procuring and shall procure all such Certificates and shall be responsible for
making and shall make any repairs, replacements or improvements required
therefor; and the absence of any such Certificate shall not give rise to any
right on the part of Buyer to omit or fail to close the transaction described in
this Agreement as and when set forth in this Agreement, nor give rise to any
abatement of or credit against the Purchase Price nor to any liability on the
part of Seller; and Buyer and Buyer’s Principals, jointly and severally, shall
indemnify, defend (with counsel reasonably acceptable to Seller) and hold
harmless Seller and the other Seller Parties from and against any and all
claims, demands, losses, fines, penalties, costs, expenses (including attorney's
fees and expenses), liabilities and obligations which Seller and/or the other
Seller Parties may suffer or incur by as a result of the failure or omission of
Buyer to obtains all such Certificates same in a timely manner (and the
provisions hereof shall survive the Closing). Nothing herein or otherwise in
this Agreement shall condition the obligations of Buyer under this Agreement
upon the issuance or obtainment of any such Certificates, and notwithstanding
the lack of issuance or obtainment of any thereof, Buyer shall remain fully
liable and obligated as provided in this Agreement.


(c) The provisions of this Section 11.4 shall survive the Closing.


29

--------------------------------------------------------------------------------


11.5 Liquor License. Without limiting the generality of the foregoing provisions
of Section 11.4, prior to the Closing Date Buyer, at Buyer’s sole cost and
expense, shall file or cause to be filed an appropriate application with the New
Jersey State Liquor Authority (and any other appropriate authority) for approval
authorizing Buyer (and/or, as directed by Buyer, the tenant under the Operating
Lease) to acquire, at the Closing, pursuant to the Assignment and Assumption of
Ownership Interests, the ownership interests in and to Wilshire Hospitality
Services, LLC and Wilshire Hospitality Services II, LLC, to each of which
entities was issued, at Seller’s request, one of the two liquor licenses
(collectively, the “Liquor License”) for the Hotel (excluding the catering
facility) and the catering facility (not including any liquor license owned or
held by, or leased to, the tenant under the Restaurant Lease or any other
Lease,; and such applications shall be prosecuted by Buyer with due diligence.
Buyer shall be solely responsible for obtaining such approval and authorization.
Buyer shall proceed in an expeditious manner and register and qualify Buyer and,
if applicable, the tenant under the Operating Lease, to do business in the State
of New Jersey and take other steps for license processing and/or authorization
as soon as possible, but, to the extent lawful and permissible, Seller will
reasonably cooperate with Buyer (at the sole cost and expense of Buyer, except
that Buyer shall not be responsible for the payment of any legal fees of Seller
in connection therewith) to assist Buyer in securing such authorization
expeditiously. The parties acknowledge that federal and state tax clearances are
required for either transfer of the existing Liquor License or a new license
and, if applicable, the parties shall secure and exchange such certificates on a
timely basis. Anything in this Agreement to the contrary notwithstanding,
nothing in this Agreement shall make Buyer’s obligations under this Agreement
subject to the transferability of the Liquor License or to the issuance to Buyer
and/or the tenant under the Operating Lease of a liquor license or to the
assignability or assignment to Buyer (and/or the tenant under the Operating
Lease) of the ownership interests in and to Wilshire Hospitality Services, LLC
and/or Wilshire Hospitality Services II, LLC, and notwithstanding that any such
liquor license may not be issued or transferred to Buyer (and/or the tenant
under the Operating Lease), or that such ownership interests may not be
transferable or transferred to Buyer (and/or the tenant under the Operating
Lease), or that any liquor license shall not have been issued to Buyer (and/or
the tenant under the Operating Lease), Buyer’s obligations under this Agreement
shall remain unamended and in full force and effect, and the Closing shall take
place as provided in this Agreement (except that Seller shall not transfer to
Buyer (and/or the tenant under the Operating Lease) the ownership interests
unless it shall be lawful and permissible for Seller freely to do so), without
any abatement of or credit against the Purchase Price nor any liability on the
part of Seller. Anything in this Agreement to the contrary notwithstanding,
Buyer acknowledges that Seller shall have the right, at any time, and at
Seller’s sole option, to deactivate and/or “pocket” the liquor license
applicable to the catering facility at the Property and to take all steps and
actions reasonably deemed appropriate by Seller in connection therewith.  


11.6 Leases. At the Closing, Buyer shall assume all of the Leases then in
effect, pursuant to the Assignment and Assumption of Leases. Notwithstanding
anything to the contrary contained in this Agreement, Seller reserves the right,
but is not obligated, to institute summary proceedings and/or any other
proceedings against any tenant (including without limitation the Restaurant
Tenant and/or the Operating Tenant) as a result of a default by the tenant
thereunder prior to the Closing Date. Seller makes no representations and
assumes no responsibility with respect to the continued occupancy of the
Property or any part thereof by any tenant (including without limitation the
Restaurant Tenant) and Seller may terminate any Lease (including without
limitation the Restaurant Lease and/or the Operating Lease) prior to Closing.
Further, Buyer agrees that it shall not be grounds for Buyer’s refusal to close
this transaction that any tenant including without limitation the Restaurant
Tenant) is a holdover tenant or in default under its Lease on the Closing Date
and Buyer shall accept title subject to such holding over or default without
credit against, or reduction of, the Purchase Price. Buyer and Buyer’s
Principals, jointly and severally, shall indemnify, defend (with counsel
reasonably acceptable to Seller) and hold Seller and the other Seller Parties
harmless from and against all claims, damages, losses, liability, costs and
expenses (including reasonable attorneys’ fees) incurred by Seller and/or the
other Seller Parties in connection the failure of Buyer, as landlord, to perform
any obligations under the Leases from and after the Closing Date. Seller shall
indemnify, defend (with counsel reasonably acceptable to Buyer) and hold Buyer
harmless from and against all claims, damages, losses, liability, costs and
expenses (including reasonable attorneys’ fees) incurred by Buyer and/or the
other Buyer Parties in connection with the failure of Seller to perform any
obligations as landlord under the Leases prior to the Closing Date and accruing
during Seller’s period of ownership of the Property; and this indemnification
obligation of Seller shall survive the Closing for a period of twelve months.
Except as otherwise herein provided, the provisions of this Section 11.6 shall
survive Closing or the earlier termination of this Agreement.


30

--------------------------------------------------------------------------------


11.7 Hotel Employees. Immediately prior to Closing, Seller shall terminate all
Hotel employees of Seller, if any, and cause Seller’s Manager to terminate all
Hotel employees of Seller’s Manager. Except for the Strauss Employment
Agreement, Buyer shall have no obligation to re-hire (or cause its manager to
re-hire) such employees and shall not have any liability with respect to the
termination of such employees; provided, however, that Buyer agrees that it
shall offer employment (or cause its manager to offer employment) to a
sufficient number of Hotel employees such that Seller shall not incur any
liability under the Worker’s Adjustment and Retraining Notification Act, 29
U.S.C. Sections 2201, et. seq., or any similar state or local plant closing law
(collectively, “WARN Acts”), if applicable Prior to the Closing Date, Buyer (or
its manager) shall deliver written notice to those Hotel employees it wishes to
re-hire stating that Buyer (or its manager) is continuing to employ such Hotel
employee following the Closing Date. During the thirty (30) day period prior to
Closing, Buyer may interview Seller’s employees concerning continued employment
following the transfer of the Hotel and transition matters related thereto,
provided that Buyer shall give Seller reasonable advance notice thereof and
Seller shall have the right to have a representative present during any such
interview but the interview may be conducted notwithstanding the failure of a
Seller’s representative to be present. Anything in this Agreement to the
contrary notwithstanding, Buyer agrees, from and after the Closing, at Buyer’s
sole expense, to comply with all applicable obligations, provisions and
requirements, if any, of the Consolidated Omnibus Budget Reconciliation Act of
1986, as same may have been or may be amended, and all rules and regulations
relating thereto (collectively, “COBRA”) in connection with all Hotel employees
terminated by Seller pursuant to this provision, including, without limitation,
all obligations to offer insurance to terminated employees. Buyer and Buyer’s
Principals, jointly and severally, shall protect, defend (with counsel
reasonably acceptable to Seller), indemnify, and hold harmless Seller and the
other Seller Parties from and against any and all liabilities, actions, suits,
mechanics’ liens, judgments, losses, costs, damages, expenses (including,
without limitation, reasonable attorneys’ fees and expenses), claims and demands
of any nature whatsoever suffered or incurred by or made against Seller and/or
such other Seller Parties, arising out of or in any way relating to (i) any
failure by Buyer to perform its obligations under this Section 11.7, including,
without limitation, in connection with COBRA, and/or (ii) any decision by Buyer
to hire or rehire, or not to hire or rehire, any employees at the Hotel, or any
action by Buyer in connection with such decision to hire, rehire, or not to hire
or rehire, including, without limitation, any liability or obligation Seller my
incur in connection with the WARN Act. This Section 11.7 shall survive the
Closing or earlier termination of this Agreement.


11.8 Guest Bookings. In accordance with this Agreement, Buyer will honor, for
its account, all transient reservations for Guest Bookings for the Property now
or hereafter existing and all Advance Deposits made thereunder (to the extent
credited to Buyer) for periods from and after the Closing provided such Guest
Bookings and Advanced Deposits were made or procured in accordance with the
provisions of Section 8 hereof. The provisions of this Section 11.8 shall
survive the Closing.


11.9 Indemnity. Buyer and Buyer’s Principals, jointly and severally, agree to
indemnify, defend (with counsel reasonably acceptable to Seller) and hold Seller
and the other Seller Parties harmless from and against any and all losses,
costs, liens, claims, liabilities or damages (including, but not limited to,
reasonable attorneys’ fees and disbursements) arising from or relating to a
breach of Buyer’s obligations under Section 11 and/or the termination by Buyer
of any of the Hotel employees. Seller agrees to indemnify, defend (with counsel
reasonably acceptable to Buyer) and hold Buyer and the other Buyer Parties
harmless from and against any and all losses, costs, liens, claims, liabilities
or damages (including, but not limited to, reasonable attorneys’ fees and
disbursements) arising from or relating to a breach of its obligations under
Section 11 and/or the termination by Seller of any of the Hotel employees,
except to the extent of the obligations of Buyer pursuant Section 11.7). This
Section 11.9 shall survive the Closing or termination of this Agreement.


31

--------------------------------------------------------------------------------


11.10 Antitrust Notification. If applicable, Buyer and Seller shall, promptly
following the execution of this Agreement, file with the appropriate
governmental agencies the notification and report form required for the
transactions contemplated hereby, and any supplemental information which may be
reasonably requested in connection therewith, pursuant to the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended and the rules and regulations
promulgated thereunder.


Section 12. Post-Closing Access to Records. After the Closing, upon reasonable
written notice, Buyer will make available to Seller and its representatives
during normal business hours any of its books, contracts and records relating to
the Hotel in connection with tax, personnel, litigation or other matters for any
period prior to the Closing and will permit Seller at its expense to make copies
thereof, provided, however, that Seller will maintain the confidentiality of
these documents to the extent possible in the context of the proceedings for
which the documents are required. The provisions of this Section 12 shall
survive the Closing.


Section 13. Seller’s Disclaimers; Buyer’s Indemnification.


13.1 Seller’s Disclaimers; Condition of Property. (a) Buyer acknowledges that it
has had full opportunity to inspect the Property and review such documents and
records as it deems necessary or appropriate concerning the Property, including,
without limitation, the condition of the soil, subsoil, surface or other
physical condition of the Property; the existence or nonexistence of hazardous
or toxic materials, wastes or substances; archeological matters; the fitness or
suitability of the Property for any particular use or purpose; applicable
restrictive covenants, governmental laws, rules, regulations, and limitations;
the zoning, subdivision, use, density, location or development of the Property;
the necessity or availability or unavailability of any rezoning, zoning
variances, conditional use permits, special management area permits, building
permits, time sharing or vacation ownership approvals, environmental impact
statements, certificates of occupancy and other governmental permits, approvals
or acts; the physical condition of the Property, including, without limitation,
the structural elements, foundation, roof, appurtenances, access, landscaping,
whirlpool spa (if any), swimming pool (if any) and other recreational equipment
(if any), and the electrical, mechanical, HVAC, plumbing, sewage and utility
systems, facilities and appliances (if any); the Property’s compliance or
non-compliance with any building code, OSHA, Americans with Disabilities Act, as
amended, and other laws, statutes, regulations or ordinances; the size,
dimension, or topography of the Property; any surface, soil, geologic, drainage,
flooding or groundwater conditions or other physical conditions and
characteristics of or affecting the Property or adjoining land, such as aircraft
overflight, traffic, drainage, flooding, air, hazardous swimming conditions (if
any), and its investment value or resale value. Except for the express
representations, warranties, covenants of Seller contained in this Agreement
upon which Buyer is expressly permitted to rely, the Property is being sold “AS
IS” as of the Closing Date. Neither Seller’s Manager, employees, agents, nor any
other person is authorized to make any representations about the state,
condition or use of the Property, and any such statements are not to be
attributed to Seller. Buyer acknowledges that neither Seller, Seller’s Manager,
nor any of its or their agents or representatives has made any representations
or held out any inducements to Buyer, except as expressly provided in this
Agreement, and Seller hereby specifically disclaims any representation, oral or
written, past, present or future, other than those specifically set forth
herein.


32

--------------------------------------------------------------------------------


(a) Without limiting the generality of the foregoing, Buyer acknowledges and
agrees that Buyer has not relied on any representations or warranties, and
neither Seller nor Seller’s Managers, nor any of its or their agents or
representatives has or is willing to make any representations or warranties,
express or implied, other than as may be expressly set forth herein, as to (i)
the status of title to the Property, (ii) the actual or projected income or
operating expenses of the Property, (iii) the Contracts, (iv) the Leases, (v)
the current or future real estate tax liability, assessment or valuation of the
Property; (vi) the potential qualification of the Property for any and all
benefits conferred by any Legal Requirements whether for subsidies, special real
estate tax treatment, insurance, mortgages or any other benefits, whether
similar or dissimilar to those enumerated; (vii) the compliance of the Property
in its current or any future state with applicable Legal Requirements or any
violations thereof, including, without limitation, those relating to access for
the handicapped, environmental or zoning matters, and the ability to obtain a
change in the zoning or a variance in respect to the Property’ non-compliance,
if any, with zoning laws; (viii) the nature and extent of any right-of-way,
lease, possession, lien, encumbrance, license, reservation, condition or
otherwise; (ix) the availability of any financing for the purchase, alteration,
rehabilitation or operation of the Property from any source, including, without
limitation, any government authority or any lender; (x) the current or future
use of the Property, including, without limitation, the Property’ use for hotel,
catering and/or restaurant purposes; (xi) the present and future condition and
operating state of any Personal Property and the present or future structural
and physical condition of the improvements, their suitability for rehabilitation
or renovation, or the need for expenditures for capital improvements, repairs or
replacements thereto; or (xii) the status of the market for hotel, catering
and/or restaurant facilities in the area in which the Property is located. Buyer
acknowledges and agrees that (i) the Property Information delivered or made
available to Buyer by Seller or any of its agents or representatives may have
been prepared by third parties and may not be the work product of Seller; (ii)
Seller has not made any independent investigation or verification of, or has any
knowledge of, the accuracy or completeness of, the Property Information; (iii)
the Property Information delivered or made available to Buyer and Buyer’s
representatives is furnished to each of them at the request, and for the
convenience of, Buyer; (iv) except for Seller’s representations and warranties
set forth herein, Buyer is relying solely on its own investigations,
examinations and inspections of the Property and those of Buyer’s
representatives; (v) except as may be expressly set forth to the contrary in
this Agreement, Seller expressly disclaims any representations or warranties
with respect to the accuracy or completeness of the Property Information and
Buyer releases Seller and Seller’s agents and representatives, from any and all
liability with respect thereto


(b) The provisions of this Section 13.1 shall survive the Closing.


13.2 Buyer’s Indemnification. Buyer and Buyer’s Principals, jointly and
severally, shall indemnify and defend (with counsel reasonably acceptable to
Seller) and hold Seller and the other Seller Parties harmless from and against
any and all claims, demands, causes of action, liability, damages, losses,
fines, penalties, taxes, costs or expenses (including, without limitation,
reasonable attorneys’ fees) which, whether insured against or not, may be
asserted against, reasonably incurred by or paid by Seller and/or the other
Seller Parties in connection with, by reason of, or arising out of (1) any
transaction, contract, act, activity, event or occurrence relating to the
Property or its use or operation, occurring, accruing or entered into after the
Closing Date and/or (2) any item, obligation, matter or agreement which this
Agreement expressly provides shall be assumed by Buyer or accepted or taken
“subject to” by Buyer, and/or (3) any act or negligence by Buyer or any of the
Buyer Parties at or respecting the Property, whether occurring or accruing prior
to, on or after the Closing Date. In the event that Seller and/or any of the
other Seller Parties shall be entitled to indemnification pursuant to the
provisions of this Section 13.2, such indemnification shall be in addition to
and not in lieu of any other remedies Seller may have at law or equity. The
provisions of this Section 13.2 shall survive the Closing.


33

--------------------------------------------------------------------------------


13.3 Seller’s Indemnification. Subject to the disclaimers and provisions set
forth in Section 13.1, Seller shall indemnify and defend (with counsel
reasonably acceptable to Buyer) hold Buyer and the other Buyer Parties harmless
from and against any and all claims, demands, causes of action, liability,
damages, losses, fines, penalties, taxes, costs or expenses (including, without
limitation, reasonable attorneys’ fees) which, whether insured against or not,
may be asserted against, reasonably incurred by or paid by Buyer and/or the
other Buyer Parties in connection with, by reason of, or arising out of any
transaction, contract, act, activity, event or occurrence relating to the
Property or its use or operation, occurring or entered into only during the
period of Seller’s ownership of the Property prior to the Closing Date, and
specifically excluding (x) any obligation, matter, claim, thing, agreement or
liability to be assumed by Buyer pursuant to this Agreement or subject to which
Buyer shall purchase the Property pursuant to this Agreement, (y) any obligation
or liability of any Tenant under any of the Leases and/or (z) any act or
negligence by Buyer or any of the Buyer Parties at or respecting the Property,
whether occurring or accruing prior to, on or after the Closing Date. In the
event that Buyer and/or any of the other Buyer Parties shall be entitled to
indemnification pursuant to the provisions of this Section 13.3, such
indemnification shall be in addition to and not in lieu of any other remedies
Buyer may have at law or equity. The provisions of this Section 13.3 shall
survive the Closing.


Section 14. Default and Remedies.


14.1 Events of Default. Any of the following shall constitute an “Event of
Default” under this Agreement:


(a) Buyer shall fail to pay or deposit with Seller the monies representing the
Fund, the Additional Contract Deposit, or the Purchase Price Balance when due
under this Agreement; or Buyer shall fail to pay or deposit with Seller any
other sum of money when due if same is due on the Closing Date under this
Agreement; or Buyer shall fail to pay or deposit with Seller the any other sum
of money within two (2) Business Days after the date due under this Agreement;


(b) Tenant under the Operating Lease shall default under the Operating Lease
beyond the applicable notice and cure period, if any; or there shall occur any
of the events described in Section 9.01 of the Operating Lease; or


(c)  Seller or Buyer shall, fail to observe or perform, in a material manner,
any other material term or provision to be observed or performed by such party
under this Agreement and such default shall not be cured by the first to occur
of the following dates: (i) five (5) days after written notice is received by
the defaulting party informing such party of the default, or within such longer
period of time as may be reasonably necessary to cure such default provided that
the defaulting party has taken steps in good faith within such period to remedy
such default and is continuing to so act with diligence and continuity, or (ii)
the Scheduled Closing Date, as such Scheduled Closing Date may be adjourned by
the defaulting party in accordance with the provisions of this Agreement;
provided, however, that if Seller or Buyer shall fail to observe or perform any
term or provision to be observed or performed by such party under this Agreement
on any date as to which this Agreement expressly provides that time is of the
essence as against such party in respect of such observance or performance, then
it shall be an Event of Default as respects such party if such party fails to
observe or perform such term or provision to be observed or performed by such
party on the date as to which time is of the essence as against such party.


14.2 Remedies of Buyer. (a) If any Event of Default shall occur with respect to
Seller and Buyer is not in default under this Agreement on or prior to the
Closing, then Buyer’s sole and exclusive remedy shall be, and Buyer shall be
entitled, to either (a) receive a refund of the Contract Deposit, upon which
refund this Agreement shall thereupon be terminated and become void and of no
further effect, and neither party hereto shall have any obligations of any
nature to the other hereunder or by reason hereof, except for those obligations
and liabilities that are expressly stated to survive termination of this
Agreement, or (b) seek specific performance of Seller’s obligations hereunder,
provided that any such action for specific performance must be commenced within
thirty (30) days after such default; provided that such specific performance
shall be limited to the right to compel Seller to convey to Buyer such title as
Seller is able to convey without incurring any material expense to cure any
Title Objections, or any other defect in (1) title (except for Seller’s
obligations to cure certain liens pursuant to Section 6.2(b)) or (2) any other
matter in respect of the Property or this Agreement; but Buyer shall not be
entitled to avail itself of any remedy at law or equity to recover monetary
damages from Seller arising from a default or Event of Default by Seller (and
the provisions of this clause prohibiting Buyer from availing itself of any
remedy to recover monetary damages shall survive the Closing and/or the
termination of this Agreement). This Section 14.2 sets forth remedies for
failure to close and it not intended to apply to or limit remedies Buyer may
have with respect to indemnities specifically provided by Seller in this
Agreement or in respect of any other obligation of Seller which survives Closing
or termination pursuant to this Agreement; and if any Event of Default shall
occur with respect to Seller after the Closing Date, then Buyer may exercise all
remedies available under applicable law and/or equity.


34

--------------------------------------------------------------------------------


(b) Anything in this Agreement to the contrary notwithstanding (including,
without limitation, the immediately preceding Section 14.(a)) if, (1) at or
prior to the Closing, Buyer discovers (or by use of due diligence in reviewing
the Property and the transaction would have discovered) or is given written
notice by Seller of an occurrence, condition or fact which would constitute a
material breach of a representation or warranty on the part of Seller hereunder,
or that such representation or warranty otherwise is materially untrue or
incorrect and (2) such material breach or material untruth or incorrectness of
such representation or warranty, by the express terms of this Agreement,
entitles Buyer to terminate this Agreement, then, in such event, the sole remedy
of Buyer shall be to either (a) receive a refund of the Contract Deposit, upon
which refund this Agreement shall thereupon be terminated and become void and of
no further effect, and neither party hereto shall have any obligations of any
nature to the other hereunder or by reason hereof, except for those obligations
and liabilities that are expressly stated to survive termination of this
Agreement, or (b) complete the purchase (with no reduction in or abatement of
the Purchase Price and no liability on the part of Seller in respect of such
breach, untruth or incorrectness of such representations and warranties); and if
Buyer shall so complete the purchase then Buyer irrevocably shall be deemed to
have waived any and all claims, remedies, actions and/or suits against Seller by
reason of the breach of or untruth or incorrectness of such representations and
warranties (and this waiver by Buyer shall survive the Closing); provided,
however, if, and only if, Seller shall have intentionally, willfully and
knowingly breached a warranty or representation on the part of Seller hereunder
with the intent and purpose of avoiding its obligations under this Agreement,
then Buyer shall be entitled to the remedy provided to Buyer under the first
sentence of Section 14.2(a) hereof.


14.3 Seller’s Remedy. If any Event of Default shall occur with respect to Buyer
prior to the Closing and Seller is not in default under this Agreement, then
Seller shall be entitled to receive the Contract Deposit and the Fund
Improvements, as liquidated damages, as Seller’s sole and exclusive remedy for
any default, and this Agreement shall thereupon be terminated and become void
and of no further effect, and neither party hereto shall have any obligations of
any nature to the other hereunder or by reason hereof, except for those
obligations and liabilities that are expressly stated to survive termination of
this Agreement. Buyer acknowledges that the aggregate of the Contract Deposit
and the value of the Fund Improvements represents a reasonable estimate of
Seller’s damages. The parties agree that it would be impractical and extremely
difficult to fix actual damages suffered by Seller as a result of Buyer’s
failure to complete the purchase of the Property pursuant to this Agreement, and
that under the circumstances existing as of the date of this Agreement, the
liquidated damages provided for in this Section 14.3 represent a reasonable
estimate of the damages which Seller will incur as a result of such failure.
This Section 14.3 sets forth remedies for failure to close and it not intended
to apply to or limit remedies Seller may have with respect to indemnities
specifically provided by Buyer and/or the Buyer Principals in this Agreement or
in respect of any other obligation of Buyer and/or the Buyer Principals which
survives Closing or termination pursuant to this Agreement; and if any Event of
Default shall occur with respect to Buyer after the Closing Date, then Seller
may exercise all remedies available under applicable law and/or equity.


35

--------------------------------------------------------------------------------


Section 15. ISRA.


15.1 As an additional condition precedent to Seller’s obligation to sell the
Property pursuant to this Agreement, Seller shall have received from the
Industrial Site Evaluation Element or its successor, of the New Jersey
Department of Environmental Protection or its successor (“NJDEP”), no later than
the Scheduled Closing Date, either: (a) a non-applicability letter; (b) a de
minimus quantity exemption; (c) approval of Seller’s negative declaration; or
(d) approval of Seller’s remedial action work plan (any of the foregoing, an
“ISRA Compliance Instrument”); for any one or more of which Seller (at Seller’s
sole discretion) shall promptly apply pursuant to the Industrial Site Recovery
Act, N.J.S.A. 13:1K-6 et seq., the regulations promulgated thereunder and any
amending or successor legislation and regulations (“ISRA”). If none of the four
conditions are met by the date set forth above, or if Seller determines prior to
the closing of title that the cost of compliance with the provisions of this
Section, including without limitation the cost of any sampling, analysis,
remediation and professional fees, shall exceed the sum of Five Thousand Dollars
($5,000.00) or be reasonably expected to exceed that sum, then Seller may
terminate this Agreement on notice to Buyer, in which event the Contract Deposit
shall be promptly refunded to Buyer and this Agreement shall thereupon be deemed
terminated and become void and of no further effect, and neither party hereto
shall have any obligations of any nature to the other hereunder or by reason
hereof, except for those provisions that expressly survive such termination.
Anything in this Agreement to the contrary notwithstanding, Seller shall have no
obligation to incur any expense, liability or obligation in excess of Five
Thousand Dollars ($5,000.00) in the aggregate to obtain a “letter of
non-applicability, a de minimus quantity exemption, or a no further action
letter, or to obtain approval of Seller’s negative declaration, or otherwise to
comply with the requirements of ISRA and/or obtain an ISRA Compliance Instrument
(it being agreed that Seller’s failure to obtain an ISRA Compliance Instrument
shall not be a default by Seller under this Agreement), and Seller shall have no
obligation to close title or to convey the Premises in violation of any of the
requirements of ISRA).


Section 16. Miscellaneous Provisions.


16.1 Attorney’s Fees. In any action to enforce the provisions of this Agreement,
the prevailing party will be entitled to payment by the non-prevailing party of
its reasonable attorneys’ fees and expenses; and this provision shall survive
termination of this Agreement and/or the Closing.


16.2 No Waiver. No failure by Buyer or Seller to insist upon strict performance
by the other party of any of the terms and provisions of this Agreement shall
constitute or be deemed to be a waiver of any such term or provision, or
constitute an amendment or waiver of any such term or provision by course of
performance, and Buyer or Seller, notwithstanding any such failure to insist
upon strict performance, shall have the right thereafter to insist upon the
strict performance by the other party of any and all the terms and provisions of
this Agreement. Buyer or Seller may in its sole and absolute discretion waive
only in writing any condition set forth in this Agreement which is for such
waiving party’s sole benefit, in which event the other party shall be obligated
to close the purchase of the Property upon all of the remaining terms of this
Agreement.


36

--------------------------------------------------------------------------------


16.3 Survival of Terms. Only those agreements and obligations of the parties set
forth in this Agreement that are expressly stated to survive the Closing shall
continue thereafter to be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns.


16.4 Risk of Loss/Eminent Domain.


(a) If, prior to the Closing, a Non-Material Taking (as hereinafter defined)
occurs, then (i) Seller shall notify Buyer of such fact, (ii) Buyer shall not
have any right or option to terminate this Agreement and this Agreement shall
continue in effect, (iii) at the Closing, Buyer shall accept the Property
subject to such Non-Material Taking or so much of the Property as remains after
such Non-Material Taking, as the case may be, with no abatement of the Purchase
Price, and (iv) at the Closing, Seller shall assign and turn over to Buyer, and
Buyer shall be entitled to receive and keep, all of Seller’s interest in and to
all awards for such Non-Material Taking. If, prior to the Closing Date, a
Material Taking (as hereinafter defined) occurs, then (a) Seller shall notify
Buyer of such fact and (b) either party shall have the right to terminate this
Agreement by delivering notice of such termination to the other party on or
before the earlier of the Closing Date or the date thirty (30) days after Buyer
receives such notice from Seller. If a party fails to exercise such termination
right within such thirty (30) day (or shorter) period, such party shall be
deemed to have waived such termination right, in which event (x) such party
shall not have any right or option to terminate this Agreement due to such
Material Taking and this Agreement shall continue in effect (unless the other
party has exercised its termination right in a due and timely manner), (y) at
the Closing, Buyer shall accept the Property subject to such Material Taking or
so much of the Property as remains after such Material Taking, as the case may
be, with no abatement of the Purchase Price, and (z) at the Closing, Seller
shall assign and turn over to Buyer, and Buyer shall be entitled to receive and
keep, all of Seller’s interest in and to all awards for such Material Taking. In
the event that a party delivers a notice of termination within such ten (10) day
(or shorter) period, the Contract Deposit shall be promptly refunded to Buyer
and this Agreement shall thereupon be deemed terminated and become void and of
no further effect, and neither party hereto shall have any obligations of any
nature to the other hereunder or by reason hereof, except for those provisions
that expressly survive such termination. Anything herein to the contrary
notwithstanding, Seller shall be entitled to keep and retain as its sole
property the proceeds of any rent or business interruption insurance maintained
by or for Seller.


(b) If, prior to the Closing Date, a Non-Material Casualty (as hereinafter
defined) occurs, then (i) Seller shall notify Buyer of such fact, (ii) Buyer
shall not have any right or option to terminate this Agreement and this
Agreement shall continue in effect, (iii) at the Closing Buyer shall accept the
Property in the then “as is” condition of such Property with no abatement of the
Purchase Price, and (iv) at the Closing, Seller shall assign and turn over to
Buyer all of Seller’s interest in and to all insurance proceeds payable in
connection with such Non-Material Casualty or shall deliver to Buyer any such
proceeds or awards actually theretofore paid, in each case less any Reimbursable
Amounts (as hereinafter defined), plus the amount of any deductible. If, prior
to the Closing Date, a Material Casualty (as hereinafter defined) occurs, then
(a) Seller shall notify Buyer of such fact and (b) either party shall have the
right to terminate this Agreement by delivering notice of such termination to
the other party on or before the earlier of the Closing Date or the date thirty
(30) days after Buyer receives such notice from Seller. If a party fails to
exercise such termination right within such thirty (30) day (or shorter) period,
such party shall be deemed to have waived such termination right, in which event
(x) such party shall not have any right or option to terminate this Agreement
due to such Material Casualty and this Agreement shall continue in effect
(unless the other party has exercised its termination right in a due and timely
manner), (y) at the Closing Buyer shall accept the Property in the then “as is”
condition of the Property with no abatement of the Purchase Price, and (z) at
the Closing, Seller shall assign and turn over to Buyer all of Seller’s interest
in and to all insurance proceeds payable in connection with such Material
Casualty or shall deliver to Buyer any such proceeds or awards actually
theretofore paid, in each case less any Reimbursable Amounts, plus the amount of
any deductible. In the event that a party delivers a notice of termination
within such thirty (30) day (or shorter) period, the Contract Deposit shall be
promptly refunded to Buyer and this Agreement shall thereupon be deemed
terminated and become void and of no further effect, and neither party hereto
shall have any obligations of any nature to the other hereunder or by reason
hereof, except for those provisions that expressly survive such termination.
Anything herein to the contrary notwithstanding, Seller shall be entitled to
keep and retain as its sole property the proceeds of any rent or business
interruption insurance maintained by or for Seller.


37

--------------------------------------------------------------------------------


(c) Notwithstanding anything to the contrary set forth in this Agreement, (i)
Seller shall have no obligation to repair any damage or destruction to the
Property caused by any Casualty or to otherwise restore the Property after any
Taking, and Seller shall have no other obligation or liability of any kind or
nature in respect of any Casualty or Taking affecting the Property, but (ii)
Seller shall have the right to apply the insurance proceeds (or any portions
thereof) deriving from a Casualty, and/or the award (or any portions thereof)
deriving from a Taking, toward restoration of the Property following a Casualty
or Taking, as the case may be, and in such event, if the Closing shall occur,
Seller shall turn over to Buyer at the Closing the unapplied portion of such
insurance proceeds and award (together with any insurance deductible, as above
provided, and less any Reimbursable Amounts, as above provided). In the event
Seller shall apply such proceeds and/or award toward restoration, Seller shall
have the right, without the consent of Buyer, to utilize such proceeds and/or
award to restoration of the Property as near as commercially reasonable and
commercially practicable (given, among other considerations, the amount of the
proceeds and/or award, property taken in a Taking, costs of restoration,
commercial availability of materials and equipment, current building codes,
currently prevailing design fashion, currently prevailing hotel operating
practices and procedures, and similar considerations) to the condition of the
Property immediately prior to the Casualty or the Taking; and if Seller desires
to make changes to the Property in connection with such restoration (other than
such changes as Seller is permitted to make without Buyer’s consent), then the
prior written consent of Buyer shall be required, but Buyer shall not
unreasonably withhold, delay or condition its consent to any such changes to the
Property proposed by Seller in connection with the restoration following a
Casualty or Taking.


(d) As used herein, the following terms shall have the following meanings:


(i) “Casualty” means the destruction of all or a portion of the Property by fire
or other casualty.


(ii) “Material Casualty” means a Casualty which would cost more than Five
Hundred Thousand Dollars ($500,000.00) to repair, as reasonably estimated by a
consultant selected by Seller which is reasonably satisfactory to Buyer.


(iii) “Material Taking” means a Taking permanently affecting more than
twenty-five percent (25%) percent of the square footage of the Property, or
permanently materially and adversely affecting access to the Property.


(iv) “Non-Material Casualty” means any Casualty other than a Material Casualty.


(v) “Non-Material Taking” means any Taking other than a Material Taking.


(vi) “Reimbursable Amounts” amounts means amount actually and reasonably
incurred or expended by or for the account of Seller for the cost of any
compliance with laws, protective restoration or emergency repairs made by or on
behalf of Seller (to the extent Seller has not theretofore been reimbursed by
its insurance carriers for such expenditures), and/or actually and reasonably
incurred or expended by or for the account of Seller in connection with
adjusting any insurance claim, negotiating any award for a Taking, or otherwise
obtaining any award for a Taking or insurance proceeds for a casualty.


38

--------------------------------------------------------------------------------


(vii) “Taking” means any taking of any portion of the Property by condemnation
or eminent domain.


16.5 Brokerage. Seller and Buyer each represent to the other that no brokers are
involved in the transaction described in this Agreement and that no brokerage
commissions or finder’s fees are or will be payable hereunder. If any claim is
made by any third-party for the payment of any commission or fee, then the party
whose acts gave rise (or are alleged to have given rise) to such claim shall
indemnify, defend and save harmless the other party for the full amount of such
claim and all other claims, demands, actions, losses, damages, liabilities,
costs and expenses (including reasonable attorneys’ fees) filed against or
incurred by such other party as a result of such claim; provided, however, that
to the extent Buyer is obligated to indemnify Seller hereunder, such
indemnification obligation shall be an indemnification obligation of Buyer and
Buyer’s Principals, jointly and severally. The provisions of this Section 16.5
shall survive the Closing or termination of this Agreement.


16.6 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New Jersey. Any legal action hereunder shall be filed in
the New Jersey judicial system only, and Seller and Buyer hereby unconditionally
submit themselves to the jurisdiction of the courts of the State of New Jersey
and the United States District Court for the District of New Jersey.


16.7 Interpretation of Agreement. The parties acknowledge that both parties have
caused this Agreement to be reviewed and approved by legal counsel of their own
choice. No negotiations concerning or modifications made to prior drafts of this
Agreement shall be construed in any manner to limit, reduce or impair the
rights, remedies, duties and obligations of the parties under this Agreement or
to restrict or expand the meaning of any of the provisions of this Agreement.
Ambiguities in this Agreement shall not be construed against the party drafting
this Agreement, notwithstanding any contrary rule of construction or
interpretation at law or in equity. This Agreement may be executed in any number
of counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument. This
Agreement may be executed by facsimile signatures, which shall be as binding as
original signatures.


16.8 Sole Agreement; Amendment. This is the sole and only agreement between the
parties and any and all prior oral or written representations, correspondence,
letters of intent and agreements are merged into and superseded by this
Agreement and shall be of no force or effect. Any modifications of this
Agreement must be in writing and signed by the parties hereto. Nothing in this
provision shall waive, terminate or affect the Operating Lease, or the
references in this Agreement to the Operating Lease.


16.9 Partial Invalidity. If any provision hereof is held invalid or not
enforceable to its fullest extent, such provision shall be enforced to the
extent permitted by law, and the validity of the remaining provisions hereof
shall not be affected thereby.


16.10 No Joint Venture. The execution and performance of this Agreement, Buyer’s
and Seller’s review and approval rights (if any) described in this Agreement,
the agreements of the parties in this Agreement and the exercise of any rights
hereunder, are not intended, and shall not be construed, to create a
partnership, joint venture or co-tenancy between Seller and Buyer. Furthermore,
the execution of this Agreement by Buyer and Seller shall not create (and
neither Buyer nor Seller intends to create) any relationship of principal and
agent between Buyer and Seller, or any partnership or joint venture relationship
between Buyer and Seller. Neither Buyer nor Seller shall be deemed to be a
fiduciary of the other party.


39

--------------------------------------------------------------------------------


16.11 Assignment. Neither this Agreement nor any of the rights of Buyer
hereunder may be assigned or transferred by Buyer without Seller's prior written
consent, which consent may be granted or withheld in Seller’s sole discretion,
and any purported assignment or encumbrance without Seller's prior written
consent shall be null and void, and shall constitute a default hereunder, which
is not capable of being cured. Any change in ownership or control (“control”
meaning the possession of the power to direct or cause the direction of the
management and policies of the entity in question) of Buyer or of any of the
direct or indirect ownership interests in Buyer, at any level or tier of
ownership, whether in one transaction or a series of transactions, between the
Effective Date and the Closing, shall constitute an assignment for purposes of
this provision. Buyer represents that on the date hereof (i) the ultimate owners
of Buyer are David Weiss, an individual, and Daniel Sawicki, an individual, and
respectively owning, directly, seventy-five percent (75%) and twenty-five
percent (25%) of the ultimate equity interests in Buyer and (ii) David Weiss and
Daniel Sawicki. have the right to and actually do exercise control of Buyer.
Buyer shall not resell the Property or any part thereof through a “double
escrow” or other similar procedure without Seller’s prior consent, which consent
may be granted or withheld in Seller’s sole discretion. At the Closing Buyer
shall provide to Seller evidence reasonably satisfactory to Seller
substantiating the then-current ownership and control (including without
limitation, direct, indirect, and ultimate ownership and control) of the buyer
(the “Ownership Evidence”).


16.12 Waiver of Trial by Jury. THE PARTIES HERETO EXPRESSLY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF, OR RELATING TO, THIS
AGREEMENT AND/OR THE TRANSACTIONS CONTEMPLATED HEREUNDER.


16.13 Exhibits. The following Annex, Schedules and Exhibits are attached to this
Agreement and incorporated by reference herein:
 

       
Annex A
Definitions
       
Schedule A
intentionally omitted
       
Schedule B
Land Description
       
Schedule C
Service Contract Schedule
       
Schedule D
Certain Permitted Exceptions
       
Schedule E
List of Property Reports provided to Buyer
       
Schedule F
Occupancy Agreement Schedule
       
Schedule G
intentionally omitted
       
Schedule H
Disclosed Litigation
       
Schedule I
intentionally omitted
     

 
40

--------------------------------------------------------------------------------


 

 
Exhibit A
intentionally omitted
       
Exhibit B
Bargain and Sale Deed With Covenants Against Grantor’s Acts
       
Exhibit C
Bill of Sale
       
Exhibit D
Assignment and Assumption of Leases
       
Exhibit E
Assignment and Assumption of Contracts
       
Exhibit F
Affidavit of Title
       
Exhibit G
Assignment and Assumption of Permits
     



16.14 Notices. All notices, requests, demands or documents which are required or
permitted to be given or served hereunder shall be in writing and (i) personally
delivered, (ii) sent by facsimile transmission (with received confirmation no
later than 5:00 p.m. New York City Time on the day sent), (iii) sent by
overnight courier, or (iv) sent by registered or certified mail, postage
prepaid; in all events, addressed as follows:
 

 
To Seller:
WO GRAND HOTEL, LLC
c/o Wilshire Enterprises, Inc.
One Gateway Center
10th Floor
Newark, New Jersey 07102
Phone: (201) 420-2796
Fax: (201) 420-6012
Attention: Dan Pryor, President
       
with a copy to:
Herrick, Feinstein LLP
210 Carnegie Center
Princeton, New Jersey 08540
Phone: (609) 452-3807
Fax: (609) 452 1500
Attention: Mark B. Rosenman, Esq.
       
To Buyer:
350 PLEASANT VALLEY HOTEL ASSOCIATES, L.L.C.
131 U.S. Route 46, Suite 45
Lodi, New Jersey 07644
Phone: (201) 705 3774
Fax: (973) 779 5149
Attention: Mr. David Weiss
       
with a copy to:
Feinstein Raiss Kelin & Booker, LLC
100 Executive Drive, Suite 360
West Orange, NJ 07052
Phone: (973) 324-5400
(973) 731-4669
Attention: Larry Raiss, Esq.
     

 
41

--------------------------------------------------------------------------------


Such addresses and facsimile numbers may be changed from time to time by the
addressee by serving notice as heretofore provided. Service of such notice or
demand shall be deemed complete on the date of actual delivery as shown by the
addressee’s registry or certification receipt or at the expiration of the third
day after the date of mailing (whether or not actually received by the
addressee), or on the date of facsimile transmission by telecopier with
confirmation receipt, whichever is earliest in time. Anything herein to the
contrary notwithstanding, if pursuant to this Section service of a notice
otherwise would be deemed complete at any time other than between the hours of
9:00 am and 5:00 pm (New York City time) on a Business Day, then such service of
such notice shall be deemed complete on the next occurring Business Day.


16.15 Headings of Sections. The headings of sections and subsections herein are
inserted only for convenience and reference and shall in no way define, limit or
describe the scope or intent of any provision of this Agreement.


16.16 References to Calendar Days. Except as expressly provided herein to the
contrary, all references to “days” in determining the time for performance shall
mean calendar days.


16.17 Other Parties. Nothing in this Agreement shall be construed as giving any
person, firm, corporation or other entity, other than the parties hereto, their
successors and permitted assigns, any right, remedy or claim under or in respect
of this Agreement or any provision hereof.


16.18 Confidentiality. Buyer and Seller each agrees to maintain the
confidentiality, other than to its affiliates, officers, employees, advisors,
agents, joint venturers, lenders, attorneys and consultants or as required by
law, rule or regulation, of (i) all information that is provided by or for the
other party that is not public information, (ii) the fact the Buyer has made
this offer and the terms and conditions of this offer and (iii) the results of
the inspections that are done at the Property. Notwithstanding the foregoing,
Buyer or Seller, as the case may be, may disclose such of the information as
required pursuant to a subpoena or order issued by a court of competent
jurisdiction, or by a judicial or administrative or legislative body or
committee or as otherwise may be required by law, rule or regulation and such
determination is made on the advice of counsel. If Buyer or Seller, as the case
may be, receives a request to disclose any information under such subpoena or
order, Buyer or Seller, as the case may be, will, if permitted by such subpoena
or order: (a) promptly notify the other party, and (b) if disclosure is required
or deemed by Buyer or Seller, as the case may be, advisable (acting on advice of
counsel), cooperate with the other party to obtain an order or other reliable
assurance that confidential treatment will be accorded designated portions of
the information. Each of Buyer and Seller acknowledges that this provision to
maintain confidentiality is an essential inducement for the other party to enter
this Agreement. Following the Closing, (i) Seller shall be permitted to issue
press releases and make other public announcement regarding the acquisition of
the Hotel by Buyer and (ii) Buyer shall be permitted to issue press releases and
make other public announcements regarding the acquisition of the Hotel by Buyer,
but such press releases by Buyer shall not disclose the purchase price or other
terms or conditions of the acquisition, and otherwise shall be subject to the
prior written approval of Seller, not to be unreasonably withheld, delayed or
conditioned; in addition, no press release by Buyer shall name or otherwise
identify any of Buyer’s Principals if such Buyer’s Principal is at such time
under indictment or the subject of a criminal investigation or other criminal
proceeding. If a party shall breach its obligations under this Section 16.18,
then the party who is in breach shall indemnify, defend and save harmless the
other party for the full amount of all claims demands, actions, losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees) filed
against or incurred by the non-breaching party; provided, however, that to the
extent Buyer is obligated to indemnify, defend and hold harmless Seller
hereunder, such obligation shall be an obligation of Buyer and Buyer’s
Principals, jointly and severally. The provisions of this Section 16.18 shall
survive Closing or earlier termination of this Agreement.


42

--------------------------------------------------------------------------------


16.19 Interpretation; Joint and Several Liability. The term “Seller,” whenever
used in this Agreement, will include Seller and its successors. The term “Buyer”
will include Buyer and Buyer’s successors and permitted assigns, and as the
context requires, the plural. If there is more than one person who is “Buyer”
under this Agreement, then each person will be jointly and severally liable for
all of the obligations of Buyer under this Agreement.


16.20 1099-S. Provided that Seller shall deliver the signed 1099-S form at
closing, Buyer hereby agrees that Buyer shall and hereby does assume all
responsibility for compliance with the transaction reporting requirements of the
1986 Federal Tax Reform Act (and this obligation shall survive the Closing).


16.21 Refund of Contract Deposit. Notwithstanding anything to the contrary in
this Agreement, at law and/or in equity, in any instance in which, pursuant to
this Agreement, Buyer shall be entitled to a refund of or return of the Contract
Deposit, such right of Buyer to such refund or return shall be subject to the
prior full payment, satisfaction and performance of any and all indemnity and/or
other obligations of Buyer to Seller pursuant to this Agreement and the full
payment, satisfaction and performance of any and all indemnity and/or other
obligations of the tenant pursuant to the Operating Lease.


16.22 Knowledge. As used in this Agreement, the words “to Seller’s knowledge,”
to “Seller’s actual knowledge” or words of similar import shall be deemed to
mean and shall be limited to, the actual (as distinguished from implied, imputed
or constructive) knowledge of Dan Pryor. As used in this Agreement, the words
“to Buyer’s knowledge,” to “Buyer’s actual knowledge” or words of similar import
shall be deemed to mean and shall be limited to, the actual (as distinguished
from implied, imputed or constructive) knowledge of David Weiss and/or Daniel
Sawicki. 


16.23 Submission Non-Binding. This Agreement shall not be binding upon either
party until executed by both Buyer and Seller. Submission of this Agreement by
either party shall not bind either party to the terms of this Agreement as
submitted until this Agreement is fully executed.


16.24 No Recording. (a) The parties hereto agree that neither this Agreement nor
any memorandum or notice hereof shall be recorded, and Buyer agrees not to file
any lis pendens or other instrument against the Property in connection herewith.


(i) In furtherance of the foregoing, Buyer acknowledges that the filing of a lis
pendens or other evidence of Buyer’s rights or the existence of this Agreement
against or encumbering the Property could cause significant monetary and other
damages to Seller; and


(ii) In furtherance of the foregoing, Buyer and Buyer’s Principals, jointly and
severally, hereby indemnify and hold harmless Seller from and against any and
all liabilities, damages, losses, costs or expenses (including, without
limitation, reasonable attorneys’ fees and costs incurred in the enforcement of
the foregoing indemnification obligation) arising out of the breach by Buyer of
any of Buyer’s obligations under this Section 16.24(a).


(iii) Notwithstanding the provisions of Section 16.24(a)(i) above, Buyer shall
have the right to file a lis pendens against the Property solely under
circumstances under which Buyer is seeking specific performance of Seller’s
obligations hereunder, provided (A) Buyer files such claim within thirty (30)
days after the earlier of (x) the date on which Seller terminates this Agreement
or Buyer alleges that Seller has defaulted hereunder or (y) the scheduled
Closing Date and (B) if it is ultimately determined by a court order that Buyer
was not entitled to specific performance under this Agreement, Buyer and Buyer’s
Principals, jointly and severally, shall, and hereby do, indemnify and hold
harmless Seller (and each Seller Party) from and against any and all
liabilities, damages, losses, costs or expenses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the enforcement of the
foregoing indemnification obligation) arising out of the filing of such lis
pendens by Buyer (including, without limitation, consequential damages incurred
by Seller as a result thereof).


43

--------------------------------------------------------------------------------


(b) The provisions of this Section 16.24 shall survive the termination of this
Agreement.


16.25 Further Assurance. The parties, from time to time, after the Closing Date,
shall do such things and execute and deliver any instruments, agreements or
other documents reasonably requested by the other which are necessary or
convenient in order to evidence or confirm any of the agreements of the parties
hereunder or to effectuate any of the provisions of this Agreement; provided
that in connection therewith a party shall not be obligated to incur any
expense, cost, liability or obligation, or to waive or release any right or
privilege. This provision shall survive the Closing.


16.26 Buyer’s Principals. At the option of Seller, notwithstanding that this
Agreement and/or the Lease has been executed and delivered by Buyer and Seller,
Seller may cancel and terminate this Agreement and the Lease at any time unless
and until Buyer’s Principals have executed this Agreement as set forth below and
have executed the guaranty of the Lease, and have delivered such executed
instruments to Seller.


16.27 Seller’s Rights to Commence or Maintain Litigation. Anything in this
Agreement to the contrary notwithstanding, if Seller (a) is obligated to
indemnify Buyer (or any other person) under this Agreement, pursuant all Section
7.1(a)(ii) or otherwise or (b) is entitled to any portion of any rent or
additional rent or other amount owed by any tenant under a Lease, Seller (before
and/or after the Closing) reserves the right to commence and/or continue any and
all appropriate legal proceedings to defend and/or prosecute any claims, actions
and/or suits (including, without limitation, to defend any claims or other
matters respecting which Seller is obligated to indemnify Buyer and/or any other
person, and/or, as the case may be, to collect amounts claimed to be due
Seller), and Buyer agrees to cooperate with Seller, at Seller’s sole (but
reasonable) cost and expense, in connection with such proceedings, actions and
suits, provided, that, if under applicable law it is necessary to use Buyer’s
name in order to commence or maintain any such proceedings, actions or suits,
Buyer shall, at Seller’s request and sole (but reasonable) cost and expense,
commence and maintain such proceedings, actions and suits at the direction of
Seller and shall otherwise freely cooperate with Seller in connection therewith.
In addition, if in accordance with the provisions of this Agreement, if Buyer
shall commence any legal action to collect any amounts due from a tenant under a
Lease and such tenant shall also owe amounts which Seller shall be entitled to
receive pursuant to the provisions of this Agreement, then, at Seller’s option,
Buyer shall include in Buyer’s legal action the claim for amounts due to Seller,
and Seller shall reimburse Buyer for a portion of the reasonable and actual
out-of-pocket legal fees and disbursements incurred by Buyer in prosecuting such
action in an amount equal to the total amount of such fees and disbursements
multiplied by a fraction, the numerator of which is the total amount realized by
Seller in such action and the denominator of which is the total amount realized
by Seller and Buyer in such action. This provision shall survive the Closing.


16.28 Agreement subject to Kroll Inc. Report.


(a) Buyer acknowledges, that, with the consent of Buyer’s Principals, Seller has
requested that Kroll Inc. or an affiliate of Kroll Inc. conduct background
investigations concerning Buyer’s Principals and provide reports of such
investigations (“Kroll Reports”).


44

--------------------------------------------------------------------------------


(b) In the event that any of the Kroll Reports include any information
concerning any of Buyer’s Principals that Seller, in Seller’s reasonable
judgment, deems of such nature that Seller’s reputation could be adversely
affected by engaging in a transaction with any of Buyer’s Principals or
otherwise being associated with any of Buyer’s Principals, then Seller shall
have the right to terminate this Agreement by notice to Buyer, in which event
(provided that Buyer shall not be in default under this Agreement) the Contract
Deposit shall be promptly refunded to Buyer and this Agreement shall thereupon
be deemed terminated and become void and of no further effect, and neither party
hereto shall have any obligations of any nature to the other hereunder or by
reason hereof, except for those provisions that expressly survive such
termination; provided, however, that Seller must give notice to Buyer exercising
its rights under this subsection (b) to terminate this Agreement under this
Section 16.28 not later than the date ten (10) days after receipt by Seller of
the last of the Kroll Reports concerning Buyer’s Principals to be received by
Seller. Seller agrees that promptly upon receipt by Seller of a Kroll Report
concerning a Buyer’s Principal, Seller shall send a copy of such report to such
Buyer’s Principal.


[SIGNATURE PAGE TO FOLLOW]






45

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


SELLER:
 
BUYER:
     
WO GRAND HOTEL, LLC
 
350 PLEASANT VALLEY HOTEL ASSOCIATES, L.L.C.
       
 
By WILSHIRE ENTERPRISES, INC.,        
Managing Member
  By _______________________        
Name:_______________
        Title: Managing Member
By
         
Daniel C. Pryor, President
           





The undersigned have signed this document personally to confirm their agreement
to the provisions of Section 3.3, Section 3.4, Section 5.1(c), Section 8.5,
Section 8.6, Section 9.4(b), Section 10.1, Section 11.4, Section 11.5, Section
11.6, Section 11.7, Section 11.9, Section 13.2, Section 16.5, Section 16.18, and
Section 16.24, and to each other provision of this Agreement which provides for
a liability or obligation on the part of Buyer’s Principals. The undersigned may
execute below in counterparts and/or by facsimile signatures, which shall be as
binding as original signatures.


_____________________
David Weiss
Date:_____________




_____________________
Daniel Sawicki
Date:_____________




46

--------------------------------------------------------------------------------


 
ANNEX A


DEFINITIONS
(a) “Additional Contract Deposit:” shall have the meaning set forth in Section
4.1.


(b) “Advance Deposits:” All deposits under or with respect to the Leases, Guest
Bookings and Occupancy Agreements, whether in cash, by way of letter of credit
or otherwise and held as security for the performance of the obligations of the
parties to the Leases, Guest Bookings or Occupancy Agreements.


(c) “Affidavit of Title:” shall have the meaning set forth in Section 9.2.


(d) “Air Conditioning Agreement:” Individually and collectively, (1) Lease
Agreement between WOHA and Triumphe Leasing Network, Inc. (“Triumph”), dated
December 12, 2003, (2) Lease Agreement between WOHA and Triumphe dated December
10, 2003, and (3) Lease Agreement between WOHA and Triumphe dated December 10,
2003, respecting the air conditioning units specified in such agreements.


(e) “Assignment and Assumption of Contracts:” shall have the meaning set forth
in Section 9.2.


(f) “Assignment and Assumption of Leases:” shall have the meaning set forth in
Section 9.2.


(g) “Assignment and Assumption of Ownership Interests:” shall have the meaning
set forth in Section 9.2.


(h) “Assignment and Assumption of Permits:” shall have the meaning set forth in
Section 9.2.


(i) “Bill of Sale:” shall have the meaning set forth in Section 9.2.


(j) “Business Day:” Any Monday through Friday that is not a New Jersey State or
Federal holiday for which financial institutions or post offices are generally
closed in the State of New Jersey.


(k) “Buyer Parties:” shall mean Buyer, its officers, directors, members,
shareholders, owners, partners, principals (including without limitation,
Buyer’s Principals), representatives, employees, consultants, contractors, and
agents, and their respective successors and assigns.


(l) “Buyer’s Principals:” shall have the meaning set forth in Section 3.4.


(m) “Buyer’s Operator:” shall have the meaning set forth in Section 11.5.


(n) “Casualty:” shall have the meaning set forth in Section 16.4.


(o) “Certificates:” shall have the meaning set forth in Section 11.4(b).



--------------------------------------------------------------------------------


(p) “Closing:” shall have the meaning set forth in Section 9.1.


(q) “Closing Adjournment Payment:” shall have the meaning set forth in Section
9.1.


(r)  “Closing Date:” shall have the meaning set forth in Section 9.1.


(s) “Contract Deposit:” shall have the meaning set forth in Section 4.1.


(t) “Conveyance Tax Documents:” shall have the meaning set forth in Section 9.2.


(u) “Cut-Off Time:” 11:59 a.m. (Eastern Standard Time) on the day prior to the
Closing Date.


(v) “Deed:” The bargain and sale deed without covenants against grantor’s acts,
pursuant to which Seller shall to convey title to the Property to Buyer, in
substantially the form attached hereto as Exhibit B.


(w) “Depositors:” shall have the meaning set forth in Section 11.3.


(x) “Environmental Law:” all federal, state and local laws, statutes, ordinances
and regulations, now or hereafter in effect, in each case as amended or
supplemented from time to time, including, without limitation, all applicable
judicial or administrative orders, applicable consent decrees and binding
judgments relating to the regulation and protection of human health, safety, the
environment and natural resources (including, without limitation, ambient air,
surface, water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation), including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. §§ 9601 et seq.), the Hazardous Material Transportation Act,
as amended (49 U.S.C. §§ 1801 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended (7 U.S.C. §§ 136 et seq.), the Resource Conservation
and Recovery Act, as amended (42 U.S. §§ 6901 et seq.), the Toxic Substance
Control Act, as amended (15 U.S.C. §§ 2601 et seq.), the Clean Air Act, as
amended (42 U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act, as
amended (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and Health Act, as
amended (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act, as amended (42
U.S.C. §§ 300f et seq.), the Industrial Site Recovery Act, as amended (N.J.S.A.
13:1K-6 et seq.), the New Jersey Spill Compensation and Control Act, as amended
(N.J.S.A. 58:10-23.11b et seq.), the New Jersey Underground Storage of Hazardous
Substances Act, as amended (N.J.S.A. 58:10A-21 et seq.), the New Jersey Water
Pollution Control Act, as amended (N.J.S.A. 58:10A-1 et seq.), any state or
local counterpart or equivalent of any of the foregoing, and any federal, state
or local transfer of ownership notification or approval statutes, and all
regulations and requirements promulgated in connection with any of the
foregoing, all as same may hereafter be amended or modified.


(y) “FF&E:” All items of tangible personal property to the extent owned by
Seller which are affixed to or installed in and used in connection with the
Hotel, including, without limitation, all Inventory, machinery, vehicles (if
any), furniture, furnishings, artwork (if any) and other decorative items,
televisions, radios, VCRs (if any) and other consumer electronic equipment (if
any), telecommunications equipment (if any), computer equipment (if any), all
other equipment, plans (if any), specifications (if any), guaranties and
warranties (if any), and supplies, marketing materials (if any).



--------------------------------------------------------------------------------


(z) “Fund:” Initially One Million Dollars ($1,000,000.00), to be deposited by
Buyer with Seller as provided in this Agreement; the amount of the Fund shall be
reduced as the Fund shall be disbursed and applied as provided in the Operating
Lease


(aa) “Fund Account”: shall have meaning set forth in Section 4.1.


(bb) “Fund Improvements”: All improvements made to the Property during the term
of the Operating Lease which satisfy all of the following criteria: (i) costs of
such improvements should be capitalized in accordance with generally accepted
accounting practices, and (ii) the costs of such improvements are paid for out
of the Fund or reimbursed out of the Fund pursuant to the Operating Lease.


(cc) “Governmental Authority:” Any federal, state, county or other governmental
department, entity, authority, commission, board, bureau, court, agency or any
instrumentality of any of the foregoing.


(dd) “Guest Bookings:” Guest or room bookings of transient guests.


(ee) “Guest Bookings Report:” shall have the meaning set forth in Section 11.8.


(ff) “Guest Ledger:” shall have the meaning set forth in Section 10.1(g).


(gg) “Hazardous Material:” (i) those substances currently or hereafter included
within the definitions of any one or more of the terms “hazardous materials”,
“hazardous wastes”, “hazardous substances”, “industrial wastes”, and “toxic
pollutants”, as such terms are defined under the Environmental Laws or any other
Legal Requirement, or any of them, (ii) petroleum and petroleum products,
including, without limitation, crude oil and any fractions thereof oil, crude
oil, (iii) natural gas, synthetic gas and any mixtures thereof, (iv) asbestos
and or any material which contains any hydrated mineral silicate, including,
without limitation, chrysotile, amosite, crocidolite, tremolite, anthophylite
and/or actinolite, whether friable or non-friable, (v) polychlorinated biphenyl
(“PCBs”) or PCB-containing materials or fluids, (vi) radon and other radioactive
materials, (vii) any other hazardous or radioactive substance, material,
pollutant, contaminant or waste, (viii) any flammable or explosive materials,
solid wastes, asbestos and asbestos-containing materials, biologically hazardous
wastes, mold, hazardous wastes or substances or toxic wastes or substances,
including, without limitation, (ix) any other material or substances whose use,
storage, handling or disposal is regulated by a Legal Requirement, and (x) any
other substance with respect to which any Environmental Law, other Legal
Requirement or governmental authority requires environmental investigation,
monitoring or remediation.


(hh) “Hotel” or “Improvements:” All buildings, improvements and fixture on the
Land at which the hotel known as “Wilshire Grand Hotel” , having the address of
350 Pleasant Valley Way, Township of West Orange, Essex County, New Jersey, is
operated (excluding, however, any improvements or fixtures which are (1) owned
or leased by any tenants or occupants under leases, or (2) are leased under
service contracts).


(ii) “Hotel Employees:” shall have the meaning set forth in Section 7.1.


(jj) “House Funds:” shall have the meaning set forth in Section 10.1(g).


(kk) “Initial Contract Deposit:” shall have the meaning set forth in Section
4.1.



--------------------------------------------------------------------------------


(ll) “Intangible Property:” All intangible property to the extent owned by
Seller solely in connection with the management, maintenance, repair and
operation of the Hotel and other Property, including, without limitation, (i)
good will, the trade name “Wilshire Grand Hotel” (but only to the extent, if
any, owned by Seller; and not including the name “Wilshire” in connection with
any other business or usage other than the Hotel), signage and other identifying
material associated with the Hotel and other Property, (ii) the plans and
specifications and other architectural and engineering drawings for the
Improvements, if any (to the extent freely assignable), (iii) warranties,
guaranties, and indemnities from architects, contractors, suppliers and others,
if any (to the extent freely assignable), (iv) surveys, engineering reports and
other technical information relating to the Real Property or Improvements, if
any (to the extent freely assignable), (v) website programs and access and
domain names including without limitation, CAD drawings, graphics, names, marks,
artwork, concepts, designs, artwork, and blueprints and text, if any, to the
extent the same relate solely to the Hotel (to the extent freely assignable),
and (vi) other property, if any, owned by Seller relating solely to the design,
construction, ownership, use, leasing, maintenance, service, or operation of the
Real Property or any of the items listed in this subsection, provided Intangible
Property shall not include cash, bank deposits and accounts receivable.


(mm) “Inventory:” All merchandise, goods, materials, supplies, inventory and
other items owned by Seller and used solely for the operation and maintenance of
guest rooms, guest services, restaurants, lounges, swimming pool (if any),
health clubs and spa (if any), and other common areas and recreational areas (if
any) located within or relating to the Improvements, including but not limited
to (i) all food and beverage (alcoholic and non-alcoholic inventory), if any,
including, without limitation, items used for in-room service bars and
mini-bars, if any, and any such items as may be owned by the holder of the
Liquor License, if any, specifically excluding all food and beverage (alcoholic
and non-alcoholic inventory), if any, including, without limitation, items used
in-room service bars and mini-bars and any such items as may be owned by the
Restaurant Tenant and/or Operating Tenant; (ii) all inventory, if any,
maintained in any gift shop or other retail store, if any located on the Real
Property, except for inventory maintained by a tenant, (iii) office supplies and
stationery; (iv) advertising and promotional materials, if any; (v) towels,
washcloths, mattresses, pillows, linens, blankets and bedding, if any; (vi)
cleaning, paper and other supplies; (vii) napkins and tablecloths, china,
crystal, dishware, glassware, silverware, flatware and other dinnerware, kitchen
appliances, cookware and other cooking utensils, if any, (viii) upholstery
material, carpets, rugs, and furniture; (ix) engineers’ supplies, paint and
painter’s supplies, if any; (x) employee uniforms, if any; and (xi) all cleaning
and maintenance equipment supplies for common areas and recreational areas, if
any. The foregoing notwithstanding, Inventory shall not include (x) any
merchandise, goods, materials, supplies, inventory and other items owned by
Restaurant Tenant, Operating Tenant or any other tenant or (y) any alcoholic
beverages or alcoholic inventory unless it shall be lawful for Seller to sell
and transfer same to Buyer).


(nn) “ISRA:” shall have the meaning set forth in Section 15.1.


(oo) “ISRA Compliance Instrument:” shall have the meaning set forth in Section
15.1.


(pp) “Kroll Reports:” shall have the meaning set forth in Section 16.28.


(qq) “Land:” That certain parcel of land located in West Orange, New Jersey, as
more particularly described on Schedule B attached hereto and made a part
hereof, including all covenants, easements and restrictions affecting the Land,
together with all other (if any) property rights, tenements, rights-of-way,
development rights (including, without limitation, excess floor area rights),
air rights, entitlements, unused densities, privileges and appurtenances
thereto, if any; all leases, rents and profits derived therefrom; all right,
title and interest of Seller, if any, in and to any land lying in the bed of any
street, road, highway or avenue, open or proposed, public or private, in front
of or adjoining all or any part of the Land to the centerline thereof; all
right, title and interest of Seller, if any, in and to unpaid award of payment
which may now or hereafter be payable in respect of any taking by condemnation
of any portion of the Land or Improvements by any Governmental Authority; and
all right, title and interests of Seller, if any, in and to any unpaid award for
damage to the Land or any part thereof by reason of change of grade of any
street, road, highway or avenue adjacent to the Land; all rights, if any, to
utility connections and hook-ups; and all strips and gores adjoining and
adjacent to the Land.



--------------------------------------------------------------------------------


(rr) “Lease Files:” Files for all tenants of the Property other than the
Operating Tenant, including, without limitation, to the extent in the possession
of Seller, each Lease (other than the Operating Lease) and all correspondence
pertaining to each Lease (other than the Operating Lease).


(ss) “Leases:” The leases, licenses to enter and use premises or occupancy
agreements (other than the Occupancy Agreements but including the Restaurant
Lease) between Seller (or Seller’s predecessor) or Seller’s Manager on behalf of
Seller and any tenants, licensee or occupants with respect to the Property,
together with all amendments, modifications, terminations, guaranties,
certificates of occupancy, any letter agreements, riders thereto or thereof.


(tt) “Leasing Commission Agreement:” All commission, brokerage or similar
agreements pertaining to the Leases.


(uu) “Legal Requirement.” Any law, enactment, statute, code, ordinance, order,
rule, regulation, rule, regulation, judgment, decree, writ, injunction,
authorization, covenant, condition, restriction or agreement, or other direction
or requirement of any Governmental Authority, which pertains to the Property or
any portion thereof or to the ownership, use, operation, maintenance,
possession, construction, reconstruction, repair or alteration of the Property
or any portion thereof.


(vv) “Liquor License:” shall have the meaning in Section 11.5.


(ww) “Management Agreement:” The Hotel Management Agreement dated as of June 2,
2005, between Seller, as owner, and Horizon Hotels Limited, as operator, as
manager, as same may have been or may be amended.


(xx) “Masessa:” shall mean Jeffrey T. Masessa, an individual, and/or any
corporation, association, partnership, limited partnership, limited liability
company, joint ventures, proprietorship or other entity that any time (i) was or
is, directly or indirectly, in whole or in part, owned by Jeffrey T. Masessa,
and/or (ii) was or is, directly or indirectly, in whole or in part, controlled
or operated by Jeffrey Masessa or affiliated with Jeffrey Masessa,


(yy) “Masessa Rights Agreement:” shall mean the certain Agreement dated as of
June 2, 2005, by and among Jeffrey T. Masessa, WO Grand Hotel, LLC, Proud Three,
LLC and Wilshire Enterprises, Inc., as same may have been or may be amended.


(zz) “Masessa Release:” shall have the meaning set forth in Section 5.2.


(aaa) “Material Casualty:” shall have the meaning set forth in Section 16.4.


(bbb) “Material Taking:” shall have the meaning set forth in Section 16.4.


(ccc) “NJDEP:” shall have the meaning set forth in Section 15.4.



--------------------------------------------------------------------------------


(ddd) “Notices to Tenants and Service Providers:” shall have the meaning set
forth in Section 9.2.


(eee) “Non-Material Casualty:” shall have the meaning set forth in Section 16.4.


(fff) “Non-Material Taking:” shall have the meaning set forth in Section 16.4.


(ggg) “Occupancy Agreement Report:” shall have the meaning set forth in Section
9.2.


(hhh) “Occupancy Agreements:” All occupancy agreements, “trade-out agreements”,
advance booking agreements, events, banquet room and convention reservation
agreements and similar agreements or commitments, if any, other than the Leases
and Guest Bookings, demising space and providing for the use or occupancy of, or
otherwise similarly affecting or relating to the use or occupancy of the Real
Property, together with all amendments, modifications, renewals and extensions
thereof and all guarantees by third parties of the obligation of the holder of
the occupancy right.


(iii) “Operating Lease:” The certain lease of even date hereof between Seller,
as Landlord, and Pleasant Valley 350 Catering Associates, L.L.C., as Tenant,
respecting the catering facility at the Property, pursuant to which the
Operating Tenant shall lease and operate the catering facility at the Property.


(jjj) “Operating Tenant:” The tenant under the Operating Lease.


(kkk) “Owner’s Title Policy:” The owner’s policy of title insurance to be issued
to Buyer by the Title Company.


(lll) “Ownership Evidence:” shall have the meaning set forth in Section 16.11.


(mmm) “Permits:” All licenses and permits granted by any Governmental Authority
and owned or held by Seller and used in or relating to the current ownership,
occupancy or operation of the Hotel by Seller, and not subject to a Lease,
including, without limitation, certificates of occupancy (if any), elevator
permits (if any), hotel occupancy permits (if any), zoning variances (if any),
business licenses and liquor licenses (if any), which are freely capable of
assignment by Seller to Buyer in accordance with the terms of this Agreement.


(nnn) “Personal Property:” Collectively, FF&E, Inventory, Records, Lease Files,
Advance Deposits, Occupancy Agreements, Guest Bookings and Intangible Property.


(ooo) “Property:” shall have the meaning set forth in Section 2.


(ppp) “Property Reports:” shall have the meaning set forth in Section 3.1(d).


(qqq) “Prorations” shall have the meaning set forth in Section 10.3.


(rrr) “Purchase Price” shall have the meaning set forth in Section 4.2(a).



--------------------------------------------------------------------------------


(sss) “Purchase Price Balance” shall have the meaning set forth in Section
4.2(b).


(ttt) “Real Property:” Collectively, the Land and the Improvements.


(uuu) “Records:” All books, ledgers, records, correspondence and other files,
whether paper or electronic (and including any accounting, database or other
record-keeping software used in connection with such records and files which
Seller owns and may freely transfer or may otherwise freely transfer), to the
extent in the possession of Seller at the time of the Closing, which have been
received or generated and maintained in the course of the operation, maintenance
or repair of the Hotel, promotional material, telephone exchange numbers (to the
extent freely assignable) (if any), guest and tenant data (if any), sales files
and market studies (if any), and other materials of any kind (if any) which are
used by Seller solely in connection with the ownership and operation of the Real
Property.


(vvv) “Reimbursable Amounts:” shall have the meaning set forth in Section 16.4.


(www) “Required Payment Lien Cap:” shall have the meaning set forth in Section
6.2(b).


(xxx) “Required Payment Liens:” shall have the meaning set forth in Section
6.2(b).


(yyy) “Restaurant Lease:” The certain Agreement of Lease between West Orange
Catering Associates, L.L.C., as Landlord, and Dominick Enterprises, Inc. and/or
Dominick Casolaro, as tenant, dated February 19, 2004 respecting certain
premises at the Improvements.


(zzz) “Restaurant Tenant:” The tenant under the Restaurant Lease.


(aaaa) “Sales Tax Documents:” shall have the meaning set forth in Section 9.5.


(bbbb) “Scheduled Closing Date:” shall have the meaning set forth in Section
9.1.


(cccc) “Seller Parties:” shall mean Seller, its officers, directors, members,
shareholders, owners, partners, principals, representatives, employees,
consultants, contractors, and agents, and their respective successors and
assigns.


(dddd) “Seller’s Title Objection Election Notice:” shall have the meaning set
forth in Section 6.2(b).


(eeee) “Seller’s Manager:” Horizon Hotels Limited.


(ffff) “Seller’s Verification Notices:” shall have the meaning set forth in
Section 11.3.


(gggg) “Service Contracts:” Other than the Restaurant Lease, Management
Agreement and all other Leases for occupancy, the service, supply, maintenance,
construction, financing, leasing, equipment financing and other contracts
entered into by Seller (or Seller’s predecessor) or on behalf of Seller by
Seller’s Manager, or assumed or accepted by Seller when Seller acquired the
Property, affecting the Property, or otherwise in effect in respect of Personal
Property at the Property, including without limitation, equipment leases and
credit card company agreements, if any.



--------------------------------------------------------------------------------


(hhhh) “Service Contract Schedule:” shall have the meaning set forth in Section
7.1(e).


(iiii) “Settlement Statement:” shall have the meaning set forth in Section 9.2.


(jjjj) “Specified UCC’s:” shall have the meaning set forth in Section 6.2(g).


(kkkk) “Strauss Employment Agreement:” shall have the meaning set forth in
Section 9.3.


(llll) “Taking:” shall have the meaning set forth in Section 16.4.


(mmmm) “Testing:” shall have the meaning set forth in Section 3.4.


(nnnn) “Title Company:” shall mean Fidelity Title Insurance Company or Stewart
Title Insurance Company.


(oooo) “Title Objections:” shall have the meaning set forth in Section 6.2(a).


(pppp) “Title Report:” shall have the meaning set forth in Section 6.2(a).


(qqqq) “Title Report Objection Date:” shall have the meaning set forth in
Section 6.2(a).


(rrrr) “Title Report Objection Notice:” shall have the meaning set forth in
Section 6.2(a).


(ssss) “Title Review Expiration Date:” 5:00 pm Eastern Standard Time on the 21st
day after the Effective Date (or the next succeeding Business Day if such day is
not a Business Day).


(tttt) “Title Review Period:” The period commencing on the Effective Date and
expiring on the Title Review Expiration Period.


(uuuu) “Unexpended Fund Balance:” shall have the meaning set forth in Section
4.2(c)..





--------------------------------------------------------------------------------





SCHEDULE A


Intentionally Omitted



--------------------------------------------------------------------------------



SCHEDULE B


Land Description


The Land is described on the next following page.


 

--------------------------------------------------------------------------------



[description.jpg]
 

--------------------------------------------------------------------------------



SCHEDULE C


SERVICE CONTRACTS IN EXISTENCE AS OF THE DATE OF THE AGREEMENT


1. Monitoring Agreement with Alcatraz Security Systems, Inc. (three separate
accounts).


2. Intentionally Omitted


3. Copy Machine Lease with Citicorp Vendor Finance, Inc.


4. Master Lease Agreement (financing agreement) in respect of vehicle made among
TEAM Leasing, L.L.C. (“Team”), West Orange Hotel Associates, L.L.C. (“WOHA”) and
J.T. Mase & Co., Inc. (“Mase”), dated October 2, 2003, assigned by Team to
American Finance Company.


5. Kitchen equipment Lease (financing agreement) between Team, WOHA and Mase,


6. The Air Conditioning Agreement.


7. Agreement between LogeNet Entertainment Corporation and WOHA, dated July 7,
2003, respecting satellite television services, together with separate agreement
whereby LodgeNet provides “guest pay programming.”


8. Software License and Maintenance Agreement dated June 14, 2001 between
UniFocus, L.P. and J.T. Mase Property Management Corp.


9.  Website hosting agreement between WOHA and Lars & Associates.


10. Elevator service Agreement between Payton Elevator Company, Inc. and WOHA,
dated Septemeber 1, 2004.


11. Intentionally Omitted


12. Landscape Contract with D. Torluccion Landscaping, LLC.





--------------------------------------------------------------------------------




SCHEDULE D


CERTAIN PERMITTED EXCEPTIONS




1. Liens for taxes, assessments and other charges to be apportioned or adjusted
pursuant to this Agreement.


2. Easements contained in Deed Book 4272, Page 541 to Public Service Electric
and Gas Company and/or New Jersey Bell Telephone Company.


3. Boundary Agreement recorded in Deed Book 4460, Page 175.


4. Easement and right of way recorded in Deed Book 5055, Page 555 and Deed Book
181, Page 354.


5. Easement in Deed Book G82, Page 20.


6. 20 foot and 15 foot sanitary sewer easements shown on Tax Map of the Land,
and all other matters shown on the Tax Map of the Land.


8. The Leases and the Service Contracts.


9. All financing statements, UCC’s and other notices concerning any equipment
financing agreements and/or equipment financing leases which are to be assumed
by or assigned to Buyer pursuant to this Agreement.


10. Any and all catering contracts and Occupancy Agreements (if any) in
existence as of the Closing for an event which occurs after the Closing.


11. The matters on Schedule H.


12. The Specified UCC’s, provided that if Buyer shall procure title insurance at
the Closing, the Title Company shall be willing to omit same from Buyer’s title
insurance policy at the Closing or provide affirmative insurance that such UCC
financing statements will not be collected out of the Property (it being
understood that Seller shall have the right, but not the obligation, to pay any
additional premium charged by the Title Company for providing such affirmative
insurance).

 

--------------------------------------------------------------------------------


 
SCHEDULE E


PROPERTY REPORTS




Item 1.  Property Condition Assessment, 4-19-05 Draft, Wilshire Grand Hotel,
West Orange, New Jersey prepared by O & S Associates, Consulting Engineers.


Item 2:  Essex County Regional Health Commission Files re: Property at Town &
Campus of West Orange, 350 Pleasant Valley Way, West Orange, New Jersey.


• Facility Survey Report - 6/16/1997, prepared by Essex County Inspector


• Suburban Regional Health Commission Form Permit Application - 6/26/1992


• Emission Source Application Data Sheet - 6/10/1992, prepared by Robert Koy,
Treasurer


• Suburban Regional Health Commission Certificate of Registration for Sources of
Air Emissions - January 1, 1992 to December 31, 1996, Issue Date: 6/26/1992


Item 3:  User Furnished Information


• Letter to J.T. Mase Construction Company, Inc. from Dore LaPosta, Director,
Division of Enforcement and Compliance Assistance, U.S. Environmental Protection
Agency dated 6/1/2004 Re: Section 114 Letter Reference No. CAA 02 2004 1492
Requirements


• Response Letter to Air Compliance Branch, Division of Enforcement and
Compliance Assistance, U.S. Environmental Protection Agency - Region 2, from
J.T. Mase Construction Company, Inc. dated 2/7/2005 Re: Section 114 Letter
Reference No. CAA 02 2004 1492 Compliance Order


• NJ Department of Health Report of Inspection dated 2/7/2005 - Unsatisfactory


• Enclosure 1 - Information Request Under the Clean Air Act (with Responses) -
no date


• U.S. Environmental Protection Agency - J.T. Mase Construction Company Answers
to Enclosure II - no date (with Exhibits)


• Exhibit 1 - Notification of Asbestos Abatement dated 7/9/2001


• Exhibit 2 - PLM Bulk Asbestos Report dated 7/9/2001


• Exhibit 3 - Summary of Bulk Asbestos Analysis Results


• Exhibit 4 - Airborne Fiber Analysis - 7/20/2001


• Exhibit 5 - Certificate of Completion - Asbestos Removal - 7/27/2001


• Exhibit 6 - Asbestos Waste Shipment Record


• Exhibit 7 - Notification of Asbestos Abatement - 8/15/2003



--------------------------------------------------------------------------------


• Exhibit 8 - Asbestos Bulk Sampling Report


• Exhibit 9 - NJ Department of Health Report Inspection - 8/6/2003


• The Whitman Companies, Inc. Phase I Environmental Site Assessment dated
5/24/2004 details existing Conditions of 350 Pleasant Valley Way, West Orange,
Essex County, New Jersey


• attaches References - maps


• Property Condition Assessment of Wilshire Grand Hotel - Draft - 4/19/2005


• Performed by O & S Associates


• Construction Permit Notice & Permit - 6/4/2001 - for 350 Pleasant Valley Way


• Tree Permit Application - 6/12/2001 - 350 Pleasant Valley Way


• Permit Updates - with attached application for 350 Pleasant Valley Way


• Building Subcode (dated 11/16/01)


• Fire Subcode (dated 9/30/02)


• Plumbing Subcode (dated 9/12/02)


• Electrical Subcode (dated 7/15/02(?))


• Letter to Environmental Energy Consultants from The Trust Co. of New Jersey
dated 12/28/1990 Re: Town & Campus ECRA Walk-through


• Letter to The Trust Co. of New Jersey from EEC Environmental, Inc. dated
3/7/1991 Re: Results of Environmental Site Inspection for Town & Campus, Inc.,
350 Pleasant Valley Way


• Attachment A - Klepp’s October 1989 Tank Removal Operation Report


• Appendix A - Tank Registrations


• Appendix B - Removal and Abandonment Permits


• Appendix C - Soil Sample and Decontamination Procedures


• Appendix D - Laboratory Analyses


• Invoice from EEC Environmental to Trust Co. of New Jersey for professional
services - $1,500.00


Item 4:  EDR Radius Search Report


• Environmental Data Resources, Inc. Manual - “The Standard in Environmental
Risk Management Information” - 4/8/2005



--------------------------------------------------------------------------------


• Environmental Data Resources, Inc. Manual - “The Standard in Environmental
Risk Management Information” - 5/12/2005


Item 5:  Asbestos Containing Materials Rules for Buildings Constructed Before
1981 (OSHA)


Item 6:  Statement of Qualifications - Lindsay Blount, Environmental Scientist


Item 7:  Property Condition Assessment, dated April 19, 2005, concerning the
Wilshire Grand Hotel, prepared by O&S Associates Consulting Engineers, together
with Amendment No. 1 to such report, dated May 31, 2005


Item 8:  Phase I Environmental Site Assessment for 350 Pleasant Valley Way,
dated May 24, 2005, prepared by The Whitman Companies, Inc.


Item 9:  Letter, dated June 1, 2004, from United States Environmental Protection
Agency to Jeffrey T. Masessa, referring to Section 114 Letter Reference No.
CAA-02-2004-1492


Item 10: Letter from J.T. Mase Construction Company, Inc. to Kenneth Eng, Branch
Chief, dated February 7, 2005, concerning Section 114 Letter Reference No.
CAA-02-2004-1492, with inspection reports attached and also attached:



 
§
Information Requests under the Clean Air Act with Enclosures I and II




 
§
Documentation concerning asphalt shingles without piping for thermal insulation
and construction permit notices and updates



Item 11: Email notice, dated May 2, 2005, from Michelle Novak Bost of The
Whitman Companies, Inc. to Dan Pryor, with attached emails dated May 1, 2005,
April 21, 2005


Item 12: Letter dated April 22, 2005 from Michelle N. Bost of The Whitman
Companies, Inc. to Dan Pryor


Item 13: Letter dated May 3, 2005 from Lindsay Blount of The Whitman Companies,
Inc. to Dan Pryor with attached email from Michelle Novak Bost, dated April 21,
2005, second attached email from Michelle Novak Bost dated April 21, 2005, and
attached email from Dan Pryor to Michelle Novak Bost dated May 2, 2005


Item 14: Email from Michelle Novak Bost to Dan Pryor, dated May 2, 2005, with
attached emails from Dan Pryor to Michelle Novak Bost dated May 1, 2005, April
22, 2005 and April 21, 2005


Item 15: Email from Dan Pryor to Michelle Novak Bost dated May 1, 2005 with
attached emails from Michelle Kovak Bost dated April 22, 2005 and April 23, 2005


Item 16: 2004-2005 Preliminary Tax Bill of Block 152.22, Lot 1428


Item 17: Income Statement of West Orange Hotel Associates, LLC for the 12
Periods Ended December 31, 2004


Item 18: Horizon Hotels Budget for second quarter, 2005



--------------------------------------------------------------------------------


Item 19: Memo dated April 8, 2005 to Dan Pryor from David L. Strauss attaching
Capital Expenditures for 2005, 2006 and 2007


Item: 20: Memo dated April 7, 2005 to Dan Pryor from David L. Strauss attaching
12 Month Rolling-Occupancy/ADR


Item 21: Memo dated May 31, 2005 to Dan Pryor/C. Olcott from David L. Strauss
attaching outline of Operational Issues


Item 22: Letter dated August 27, 2003 to Susan Borg of the West Orange Planning
Board from Peter Scarpelli of the County of Essex Department of Public Works
concerning application of West Orange Catering


Item 23: Three temporary Certificates of Occupancy/Compliance: (i) one
concerning the Banquet Halls and dated March 4, 2004, (ii) one concerning the
Wilshire Grande Hotel and dated July 31, 2003, and (iii) one concerning
Primavera Restaurant and dated June 30, 2004


Item 24: Waldor Agency Insurance quote for umbrella liability insurance dated
May 31, 2005 for Wilshire Grand Hotel


Item 25: Letter to Daniel Pryor from Barry R. Mandelbaum, Esq. dated June 30,
2004 enclosing a copy of the Lease Agreement for the Primavera Restaurant

--------------------------------------------------------------------------------



SCHEDULE F


OCCUPANCY AGREEMENTS


See following pages
 

--------------------------------------------------------------------------------


2005 CATERING AFFAIRS


 


Banquet
Type
Date
Liquor (Y/N)
                       
Hershkowitz Party
Barmitzvah
10/1/05
N
       
UMDNJ
Lunch Meeting
10/15/05
N
       
POA
Business Meeting
10/19/05
N
       
Travel Impressions
Travel Expo
10/26/05
Y
       
Kraus Hamlet
Wedding
10/29/05
Y
       
Rooney Party
Sweet 16
11/4/05
Y
       
Pecknay Party
Batmitzvah
11/12/05
Y
       
POA
Business Meeting
11/16/05
N
       
Blassberg Party
Wedding
11/26/05
Y
       
Continental Systems
Holiday Party
12/9/05
Y
       
Spurling Party
Batmitzvah
12/17/05
Y

 
 

--------------------------------------------------------------------------------


2006 CATERING AFFAIRS


Banquet Functions For 2006.
   
Liquor (Y/N)
       
Garfinkel Barmitzvah
1/7/06
Richfield Regency
Y
       
American Savings Meeting
1/19/06
Inhouse
N
       
Buchbinder Barmitzvah
2/10-2/12/06
Total Event
Y
       
Schwartz Barmitzvah
3/4/06
Total Event
Y
       
Glinn Barmitzvah
4/23/06
Richfield Regency
Y
       
Freeman Wedding
5/28/06
TBD
Y
       
Wilder Barmitzvah
6/3/06
Richfield Regency
Y
       
Miller Barmitzvah
6/10/06
Richfield Regency
Y
       
Berkowitz Barmitzvah
10/28-29/06
Prestige
Y


--------------------------------------------------------------------------------



SCHEDULE G


Intentionally Omitted





--------------------------------------------------------------------------------



SCHEDULE H


LITIGATION  AND OTHER PROCEEDINGS




1. Summons issued to Owner’s predecessor for failure to install fence along
northerly property line and failure to maintain an outbuilding.


2. Claims by AssaBloy VingCard, Inc. for amounts allegedly due in connection
with the key entry system at the Hotel (and possible actions relating thereto).


3. United States Environmental Protection Agency Compliance Order
(CAA-02-2005-1011) and Section 114 Letter (CAA-02-2004-1492).


4. Alan Party Rentals vs. Wilshire Grand Hotel


Superior Court of New Jersey
Law Division: Essex County
Special Civil Part
Docket No. DC 3755-05


5. Incident report filed by Wilshire Hotel guest, Brooke Bailey, on or about
February 22, 2005, alleging she grabbed a paper towel in the ladies Bathroom and
was pricked by a hypodermic needle wrapped in the paper Towel.


6. Solis vs. West Orange Hotel Associates, et al.


Superior Court of New Jersey
Law Division, Essex County
Docket No. ESX-L-8826-04.


7. Moghul Caterers vs. J.T. Mase d/b/a Wilshire Grand Hotel


Superior Court of New Jersey
Law Division, Morris County
Special Civil Part
Docket No. 003014-05.


8. Euro Waiters, LLC vs. Wilshire Grand Hotel


Superior Court of New Jersey
Law Division, Essex County
Special Civil Part, Docket No. SC-1881-05.







--------------------------------------------------------------------------------


 

EXHIBIT A


Intentionally Omitted



--------------------------------------------------------------------------------



EXHIBIT B


DEED



   
 
 
DEED
 
This Deed is made as of ___________ ____, 2005
 
Prepared By:
 
______________________________
MARK B. ROSENMAN , ESQ.



BETWEEN


WO GRAND HOTEL, LLC, a New Jersey limited liability corporation, whose address
is c/o Wilshire Enterprises, 1 Gateway Center, Newark, New Jersey 07102.


referred to as the Grantor,


AND


__________________________, a ___________________limited liability company,
whose address is _______________________________,


referred to as the Grantee.


The words "Grantor" and "Grantee" shall mean all Grantors and all Grantees
listed above.


Transfer of Ownership. The Grantor grants and conveys (transfers ownership of)
the property described below to the Grantee. This transfer is made for the sum
of [___________________________________________] and __/100 ($__________._))
Dollars. The Grantor acknowledges receipt of this money.


Tax Map Reference. (N.J.S.A. 46:15-1.1) Township of West Orange, County of Essex
Block Number 152.22, Lot Number 1428


Property. The property consists of the land and all the buildings and structures
on the land in the Township of West Orange, County of Essex and State of New
Jersey. The legal description is:


SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF


BEING commonly known as 350 Pleasant Valley Way, West Orange, New Jersey.


BEING the same premises conveyed to the Grantor herein by Deed from Wilshire
Enterprises, Inc., dated June 2, 2005 and recorded _____________________ in the
Office of the Clerk of Essex County in Deed Book ________ Page _________.


Promises by Grantor. The Grantor promises that, except for the Permitted
Exceptions as hereinafter defined, the Grantor has done no act to encumber the
property. This promise is called a "covenant as to grantor's acts" (N.J.S.A.
46:4-6). This promise means that, except for the Permitted Exceptions, the
Grantor has not allowed anyone else to obtain any legal rights which affect the
property (such as by making a mortgage or allowing a judgment to be entered
against the Grantor).


 
 

--------------------------------------------------------------------------------

 
THIS DEED IS SUBJECT to, among other things, covenants, easements and
restrictions of record, items of public record, taxes, and such state of facts
as an accurate survey would disclose, and the matters attached hereto on Exhibit
A (collectively, the “Permitted Exceptions”).


[balance of page intentionally left blank]


 
 

--------------------------------------------------------------------------------

 
Signatures. The Grantor signs this Deed as of the date at the top of the first
page.






WO GRAND HOTEL, LLC
a New Jersey limited liability company


By: Wilshire Enterprises, Inc.
a Delaware corporation


By: ____________________________         
Name:
Title: 
 
 
STATE OF NEW JERSEY


COUNTY OF ESSEX  




I CERTIFY that on _______________ _____, 2005, ______________ personally came
before me and this person acknowledged under oath, to my satisfaction, that:



 
(a)
this person signed, sealed and delivered the attached document as President of
Wilshire Enterprises, Inc., a member of the Grantor named in this document;




 
(b)
this document was signed and made by the ______________ as its voluntary act and
deed by virtue of authority from its _____________________; and

 

 
(c)
the full and actual consideration paid or to be paid for the transfer of title
is $________________________.___. (Such consideration is defined in N.J.S.A.
46:15-5.)



 




________________________________


 
 

--------------------------------------------------------------------------------

 
 

   
 
 
D E E D
 
 
Dated: As of __________, 2005
 
 
WO GRAND HOTEL, LLC
a New Jersey limited liability company
 
Grantor,
 
 
TO
 
[______________________________],
 
 
Grantee.
 
 
Record and return to:
 
 
   





 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Title Exceptions (to be attached)


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


BILL OF SALE
 
 
 

--------------------------------------------------------------------------------

 
BILL OF SALE
 
WO GRAND HOTEL, LLC, a New Jersey limited liability company ("Assignor"), in
consideration of the sum of TEN AND NO/100 DOLLARS ($10.00), the receipt and
sufficiency of which are hereby acknowledged, does hereby grant, bargain, sell,
convey, assign, transfer, set over and deliver (collectively, "assign") unto
[_________________________________], a [_____________] limited liability company
("Assignee"), all of Assignor’s right, title and interest in and to all of the
Personal Property (as such term is defined in that certain Hotel Purchase
Agreement dated as of the __ day of September 2005, by and between Assignor, as
seller, and Assignee, as purchaser).
 
TO HAVE AND TO HOLD the Personal Property unto Assignee and Assignee’s heirs,
legal representatives, successors and assigns forever.
 
THE PERSONAL PROPERTY IS BEING ASSIGNED AND CONVEYED "AS IS", "WHERE IS", AND
"WITH ALL FAULTS" AS OF THE DATE OF THIS BILL OF SALE, WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER AS TO ITS CONDITION, FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESSED OR IMPLIED,
EXCEPT THAT, WITH RESPECT ONLY TO THE ITEMS SET FORTH ON SCHEDULE A HERETO,
SELLER REPRESENTS THAT SELLER HAS NOT LEASED, PLEDGED, ENCUMBERED OR
HYPOTHETICATED THE PERSONAL PROPERTY SET FORTH ON SCHEDULE A. ASSIGNEE IS HEREBY
ACQUIRING THE PERSONAL PROPERTY BASED SOLELY UPON ASSIGNEE’S OWN INDEPENDENT
INVESTIGATIONS AND INSPECTIONS AND NOT IN RELIANCE ON ANY INFORMATION PROVIDED
BY ASSIGNOR OR ASSIGNOR’S AGENTS OR CONTRACTORS. ASSIGNOR HAS MADE NO AGREEMENT
TO ALTER, REPAIR OR IMPROVE ANY OF THE PERSONAL PROPERTY. ASSIGNOR SPECIFICALLY
DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST OR
PRESENT, EXPRESSED OR IMPLIED, CONCERNING THE PERSONAL PROPERTY OR ASSIGNOR’S
TITLE THERETO.
 
IN WITNESS WHEREOF, the parties have signed and delivered this Bill of Sale as
of the _____ day of _______________ 2005.
 
ASSIGNOR:


WO GRAND HOTEL LLC, a New Jersey limited liability company



 
By:
Wilshire Enterprises, Inc., a Delaware corporation, its [________________]






 
By:
______________________________



 
 

--------------------------------------------------------------------------------

 
SCHEDULE A




[to be completed at closing]






 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


ASSIGNMENT AND ASSUMPTION OF LEASES


 
 

--------------------------------------------------------------------------------

 
ASSIGNMENT AND ASSUMPTION OF LEASES




This Assignment and Assumption Agreement is entered into as of ____________ ___,
2005 by and between WO GRAND HOTEL, LLC, a New Jersey limited liability company
(“Assignor”), as assignor, and [_______________________________] a
______________limited partnership (“Assignee”), as assignee.
 
Background
 
In connection with the sale by Assignor to Assignee of that certain property
known as the Wilshire Grand Hotel located in the Township of West Orange, Essex
County, New Jersey, pursuant to that certain Hotel Purchase Agreement dated
September__, 2005 between Assignor, as seller, and Assignee, as purchaser (as
the same may have been amended, the “Purchase Agreement”). Assignor desires to
assign to Assignee, and Assignee agrees to assume Assignor’s obligations under
the leases listed on Schedule “A” attached hereto (collectively, the “Leases”),
as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and other good and valuable consideration delivered
on the date hereof, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, Assignor and Assignee hereby
agree as follows:
 
1. Assignor hereby grants, assigns, transfers, sets over, conveys, and delivers
to Assignee, its successors and assigns, any and all of its right, benefit,
title, interest, and privilege in, to, and under, all of the Leases.
 
2. Assignee hereby assumes Assignor’s liabilities and obligations under, and
shall be bound by, the terms and conditions of each of the Leases from and after
the date hereof.
 
3. This Assignment is made without any representation or warranty by Assignor
whatsoever, except as may otherwise be expressly provided pursuant to the
Purchase Agreement.
 
4.  Assignor and Assignee each indemnify and hold the other harmless with
respect to the Leases, but only to the extent specifically provided in the
Purchase Agreement.
 
5. The performance and interpretation of this Assignment and Assumption
Agreement will be controlled by the laws of the State of New Jersey without
giving effect to its conflict of laws provisions.
 
6. The covenants and agreements contained in this Assignment and Assumption
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns, and are for the sole benefit
of the parties hereto and their permitted successors and assigns, and such
covenants and agreements shall not be construed as conferring and are not
intended to confer any rights or benefits on any other persons.
 
7. This Assignment and Assumption Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which when taken together shall constitute but one and the
same instrument.


[balance of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignor and Assignee have each caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first above
written.
 
ASSIGNOR:


WO GRAND HOTEL, LLC
a New Jersey limited liability company


By: Wilshire Enterprises, Inc., its [___________]


By: ______________________________
Name: Dan Pryor
Title: President


ASSIGNEE:


[_____________________]








By:______________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


LEASES




 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


ASSIGNMENT AND ASSUMPTION OF CONTRACTS
 
 
 

--------------------------------------------------------------------------------

 
ASSIGNMENT AND ASSUMPTION OF CONTRACTS




This Assignment and Assumption Agreement (this “Assignment”) is entered into as
of ____________ ___, ________ by and between WO GRAND HOTEL, LLC, a New Jersey
limited liability company (“Assignor”), as assignor, and
[_______________________________] a ______________limited partnership
(“Assignee”), as assignee.
 
Background
 
In connection with the sale by Assignor to Assignee of that certain property
known as the Wilshire Grand Hotel located in the Township of West Orange, Essex
County, New Jersey, pursuant to that certain Hotel Purchase Agreement dated
September__, 2005 between Assignor, as seller, and Assignee, as purchaser (as
the same may have been amended, the “Purchase Agreement”). Assignor desires to
assign to Assignee, and Assignee agrees to assume Assignor’s obligations under
the agreements listed on Schedule “A” attached hereto (collectively, the
“Assigned Contracts”), as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and other good and valuable consideration delivered
on the date hereof, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, Assignor and Assignee hereby
agree as follows:
 
1. Assignor hereby grants, assigns, transfers, sets over, conveys, and delivers
to Assignee, its successors and assigns, any and all of its right, benefit,
title, interest, and privilege in, to, and under, all of the Assigned Contracts.
 
2. Assignee hereby assumes Assignor’s liabilities and obligations under, and
shall be bound by, the terms and conditions of each of the Assigned Contracts
from and after the date hereof. This Assignment is made without any
representation or warranty by Assignor whatsoever, except as may otherwise be
expressly provided pursuant to the Purchase Agreement.
 
4.  Assignor and Assignee each indemnify and hold the other harmless with
respect to the Assigned Contracts, but only to the extent specifically provided
in the Purchase Agreement.
 
5. The performance and interpretation of this Assignment and Assumption
Agreement will be controlled by the laws of the State of New Jersey without
giving effect to its conflict of laws provisions.
 
6. The covenants and agreements contained in this Assignment and Assumption
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns, and are for the sole benefit
of the parties hereto and their permitted successors and assigns, and such
covenants and agreements shall not be construed as conferring and are not
intended to confer any rights or benefits on any other persons.
 
7. This Assignment and Assumption Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which when taken together shall constitute but one and the
same instrument.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignor and Assignee have each caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first above
written.
 
ASSIGNOR:


WO GRAND HOTEL, LLC
a New Jersey limited liability company


By: Wilshire Enterprises, Inc., its [___________]


By: ______________________________
Name: Dan Pryor
Title: President


ASSIGNEE:


[_____________________]








By:______________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


ASSIGNED CONTRACTS






 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


AFFIDAVIT OF TITLE
 
 
 

--------------------------------------------------------------------------------

 
AFFIDAVIT OF TITLE




STATE OF NEW JERSEY     )
SS.
COUNTY OF ESSEX       )


DANIEL C. PRYOR says under oath:


1. President. I am president of Wilshire Enterprises, Inc., which is a Member of
WO GRAND HOTEL, LLC, a limited liability company formed under the laws of the
State of New Jersey. The limited liability company will be called the “LLC” and
sometimes simply “it” or “its”. The LLC has offices located at c/o Wilshire
Enterprises, Inc., One Gateway Center, Newark, New Jersey 07102. I am fully
familiar with the business of the LLC, a citizen of the United States and at
least 18 years old.


2. Representations. The statements contained in this affidavit are true to the
best of my knowledge, information and belief.
 
3. Authority. The LLC is the only owner of fee title to the real property known
as the Wilshire Grand Hotel located at 350 Pleasant Valley Way, West Orange, New
Jersey called "this property".


This property is to be sold by the LLC to ________________, a _____________
limited liability company (the “Buyer”).


This action, and the making of this affidavit of title, have been duly
authorized by the LLC. The Certificate of Formation and Operating Agreement of
the LLC are attached hereto. There has been no change in the composition of the
LLC since its formation and the Operating Agreement has not been modified or
amended. The LLC is legally authorized to transact business in New Jersey. It is
not restrained from doing business nor has any legal action been taken for that
purpose. It has never changed its name or used any other name. The LLC has not
classified itself as a corporation for federal income tax purposes.


4. Ownership and Possession. The LLC has owned this property since June 2, 2005.


5. Improvements. No additions, alterations or improvements are now being made by
the LLC or have been made by the LLC to this property since June 2, 2005 which
have not been paid or will duly be paid.


6. Bankruptcy and Judgments. No bankruptcy or insolvency proceedings have been
started by or against it, nor has it ever been declared bankrupt. All
bankruptcies and judgments listed on the attached judgment searches are not
against the LLC, but against others with similar names.


7. Reliance. The LLC makes this affidavit in order to induce the Buyer to buy
the Property. It is aware that the Buyer will rely on the statements made in
this affidavit and on its truthfulness.


 
 

--------------------------------------------------------------------------------

 
Signed and sworn to before me on
_____________ ____, 2005.



              DANIEL C. PRYOR

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


ASSIGNMENT AND ASSUMPTION OF PERMITS
 
 
 

--------------------------------------------------------------------------------

 
ASSIGNMENT AND ASSUMPTION OF PERMITS




This Assignment and Assumption Agreement is entered into as of ____________ ___,
2005 by and between WO GRAND HOTEL, LLC, a New Jersey limited liability company
(“Assignor”), as assignor, and [_______________________________] a
______________limited partnership (“Assignee”), as assignee.
 
Background
 
In connection with the sale by Assignor to Assignee of that certain property
known as the Wilshire Grand Hotel located in the Township of West Orange, Essex
County, New Jersey, pursuant to that certain Hotel Purchase Agreement dated
September__, 2005 between Assignor, as seller, and Assignee, as purchaser (as
the same may have been amended, the “Purchase Agreement”). Assignor desires to
assign to Assignee, and Assignee agrees to assume Assignor’s obligations under
the Permits listed on Schedule “A” attached hereto (collectively, the “Assigned
Permits”), as set forth herein
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and other good and valuable consideration delivered
on the date hereof, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, Assignor and Assignee hereby
agree as follows:
 
1. To the extent such assignment is lawful and to the extent same may be freely
assigned by Assignor, Assignor hereby grants, assigns, transfers, sets over,
conveys, and delivers to Assignee, its successors and assigns, any and all of
its right, benefit, title, interest, and privilege in, to, and under, all of the
Assigned Permits, expressly excluding any licenses or permits related to the
sale or consumption of liquor or alcoholic beverages.
 
2. Assignee hereby assumes Assignor’s liabilities and obligations under, and
shall be bound by, the terms and conditions of each of the Assigned Permits from
and after the date hereof.
 
3. This Assignment is made without any representation or warranty by Assignor
whatsoever, except as may otherwise be expressly provided pursuant to the
Purchase Agreement.
 
4.  The performance and interpretation of this Assignment and Assumption
Agreement will be controlled by the laws of the State of New Jersey without
giving effect to its conflict of laws provisions.
 
5. The covenants and agreements contained in this Assignment and Assumption
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns, and are for the sole benefit
of the parties hereto and their permitted successors and assigns, and such
covenants and agreements shall not be construed as conferring and are not
intended to confer any rights or benefits on any other persons.
 
 
 

--------------------------------------------------------------------------------

 
6. This Assignment and Assumption Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which when taken together shall constitute but one and the
same instrument.


[balance of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignor and Assignee have each caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first above
written.
 
ASSIGNOR:


WO GRAND HOTEL, LLC
a New Jersey limited liability company


By: Wilshire Enterprises, Inc., its [___________]


By: ______________________________
Name: Dan Pryor
Title: President


ASSIGNEE:


[_____________________]








By:______________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


ASSIGNED PERMITS


 
 

--------------------------------------------------------------------------------

 